


Exhibit 10.28

 

Employment Agreement

 

This Employment Agreement (this “Agreement”), dated as of               , 2012
(the “Effective Date”), is made by and among Alphabet Holding Company, Inc., a
Delaware corporation (“Parent”), Parent’s wholly-owned subsidiary, NBTY, Inc., a
Delaware corporation (together with any successor thereto, the “Company”), and
Katia Facchetti (“Executive”) (collectively referred to herein as the
“Parties”).

 

RECITALS

 

A.                                   It is the desire of the Company to assure
itself of the services of Executive to the Company by entering into this
Agreement.

 

B.                                     Executive and the Company mutually desire
that Executive provide services to the Company on the terms herein provided.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties hereto agree as follows:

 

1.                                      Employment.

 

(a)                                  General.  The Company shall employ
Executive and Executive shall enter the employ of the Company, for the period
and in the position set forth in this Section 1, and upon the other terms and
conditions herein provided.

 

(b)                                 Employment Term.  The initial term of
employment under this Agreement (the “Term”) shall be for the period beginning
on the Effective Date and ending on the fifth anniversary thereof, subject to
earlier termination as provided in Section 3.  The Term shall automatically
renew for additional one (1) year periods unless no later than sixty (60) days
prior to the end of the otherwise applicable Term, either party gives written
notice of non-renewal (“Notice of Non-Renewal”) to the other, in which case
Executive’s employment will terminate at the end of the then-applicable Term or
any earlier date set by the Company in accordance with Section 3 and subject to
earlier termination as provided in Section 3.

 

(c)                                  Position and Duties.

 

(i)                                     Executive shall serve as Chief Marketing
Officer of the Company and Parent (“CMO”) with the responsibilities, duties and
authority customarily associated with such position in a company the size and
nature of the Company and such other responsibilities, duties and authority
commensurate with such position, as may from time to time be assigned to
Executive by the Chief Executive Officer of the Company (“CEO”) or the Board of
Directors of Parent (the “Board”).  Executive shall report to the CEO, the
Board, the Board of Directors of the Company or any committee of any such
board.  Executive shall devote substantially all of her working time and efforts
to the business and affairs of the Company, and Executive shall not serve on any
corporate, industry or civic boards or committees without the prior consent of
the Board; provided

 

--------------------------------------------------------------------------------


 

that Executive shall be permitted to serve on charitable boards, be involved in
charitable activities and manage her passive personal and family investments so
long as such activities do not materially interfere with Executive’s duties
hereunder or violate any covenant contained in Section 5, 6 or 7.

 

(ii)                                  Executive’s principal place of employment
shall be the offices of the Company in Ronkonkoma, New York.

 

2.                                      Compensation and Related Matters.

 

(a)                                  Annual Base Salary.  During the Term,
Executive shall receive a base salary at a rate of $375,000 per annum (as
increased from time to time, the “Annual Base Salary”), which shall be paid in
accordance with the customary payroll practices of the Company.  Such Annual
Base Salary shall be reviewed (and may be increased, but not decreased) from
time to time by the Board or an authorized committee of the Board.

 

(b)                                 Annual Bonus Opportunity. For the fiscal
year ending September 30, 2012 and for each full fiscal year of the Company that
begins thereafter during the Term, Executive will be eligible to participate in
an annual bonus program established by the Board (the “Annual Bonus”). 
Executive’s Annual Bonus compensation under such bonus program shall be targeted
at 50% of her Annual Base Salary, subject to adjustments between the range of
50% to 200% for under or over performance, as determined by the Board (or an
authorized committee of the Board).  Unless determined otherwise by the Board
(or another committee of the Board), the bonus awards payable under the
incentive program shall be based on the achievement of EBITDA-based performance
goals to be determined by the Board (or an authorized committee of the Board). 
The Annual Bonus for fiscal year ending September 30, 2012 shall be pro-rated
based on the number of days Executive is employed by the Company during such
fiscal year. The Annual Bonus shall be paid as soon as reasonably practicable
following the end of the applicable fiscal year, but in no event shall it be
paid after March 15th of the calendar year following the calendar year in which
the fiscal year to which the Annual Bonus relates.

 

(c)                                  Stock Option Award.  Within the 60-day
period following the Effective Date, Executive will receive an award of stock
options to purchase Common Stock (the “Options”).  The terms and conditions of
the Options will be governed by Parent’s 2010 Equity Incentive Plan and the
Stock Option Agreement in substantially the form attached hereto as Exhibit A. 
The number of shares covered by such Options shall equal 3,750.  The Options
shall have a per share exercise price equal to the fair market value per share
of such Option on the date of grant, as determined by the Board.

 

(d)                                 Benefits.  During the Term, Executive (and
her eligible dependents) shall be eligible to participate in employee benefit
plans, programs and arrangements of the Company applicable to senior-level
executives (including, without limitation, retirement, health insurance, sick
leave and other benefits) and consistent with the terms thereof, as in effect
from time to time.  Since Executive will not be eligible for such benefits until
completing three (3) months of employment, the Company agrees to pay three
months’ of Executive’s share of any premium payments due in the event Executive
elects COBRA coverage from her former employer.

 

2

--------------------------------------------------------------------------------


 

(e)                                  Vacation.  During the Term, Executive shall
be entitled to paid vacation in accordance with the Company’s vacation policies
applicable to senior executives of the Company, as it may be amended from time
to time; provided, however, that, in no event shall Executive be entitled to
more than four (4) weeks of paid vacation annually.  Any vacation shall be taken
at the reasonable and mutual convenience of the Company and Executive.

 

(f)                                    Expenses.  During the Term, the Company
shall reimburse Executive for all reasonable travel and other business expenses
incurred by Executive in the performance of Executive’s duties to the Company in
accordance with the Company’s expense reimbursement policy.

 

(g)                                 Key Person Insurance.  At any time during
the Term, the Company shall have the right (but not the obligation) to insure
the life of Executive for the Company’s sole benefit.   The Company shall have
the right to determine the amount of insurance and the type of policy. 
Executive shall reasonably cooperate with the Company in obtaining such
insurance by submitting to reasonable physical examinations, by supplying all
information reasonably required by any insurance carrier, and by executing all
necessary documents reasonably required by any insurance carrier.  Executive
shall incur no financial obligation by executing any required document, and
shall have no interest in any such policy.

 

(h)                                 Reimbursement for Relocation Expenses. 
Executive shall be entitled to reimbursement for reasonable and necessary
expenses incurred during the Term in connection with Executive’s relocation from
Stamford, Connecticut to Long Island, New York, which reasonable and necessary
expenses shall be subject to the terms of the Company’s relocation policy,
attached hereto as Exhibit E.  The expenses under this Section 2(i) must be
incurred by Executive by the end of calendar year 2013.

 

3.                                      Termination.

 

Executive’s employment hereunder may be terminated by the Company or Executive,
as applicable, without any breach of this Agreement under the following
circumstances:

 

(a)                                  Circumstances.

 

(i)                                     Death.  Executive’s employment hereunder
shall terminate upon Executive’s death.

 

(ii)                                  Disability.  If Executive has incurred a
Disability, as defined below, the Company may terminate Executive’s employment
while the Executive remains Disabled, provided that a Disability termination
shall occur automatically in the event of a Disability pursuant to the second
sentence of the definition thereof.

 

(iii)                               Termination for Cause.  The Company may
terminate Executive’s employment for Cause, as defined below.

 

(iv)                              Termination without Cause.  The Company may
terminate Executive’s employment without Cause.

 

3

--------------------------------------------------------------------------------


 

(v)                                 Resignation from the Company for Good
Reason.  Executive may resign Executive’s employment with the Company for Good
Reason, as defined below.

 

(vi)                              Resignation from the Company Without Good
Reason.  Executive may resign Executive’s employment with the Company for any
reason other than Good Reason or for no reason.

 

(vii)                           Non-extension of Term by the Company.  The
Company may give notice of non-extension to Executive pursuant to Section 1.

 

(viii)                        Non-extension of Term by Executive.  Executive may
give notice of non-extension to the Company pursuant to Section 1.

 

(b)                                 Notice of Termination.  Any termination of
Executive’s employment by the Company or by Executive under this Section 3
(other than termination pursuant to paragraph (a)(i)) shall be communicated by a
written notice to the other party hereto (i) indicating the specific termination
provision in this Agreement relied upon, (ii) setting forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and (iii) specifying a
Date of Termination which, if submitted by Executive, shall be at least thirty
(30) days following the date of such notice (a “Notice of Termination”);
provided, however, that in the event that Executive delivers a Notice of
Termination to the Company, the Company may, in its sole discretion, change the
Date of Termination to any date that occurs following the date of Company’s
receipt of such Notice of Termination and is prior to the date specified in such
Notice of Termination.  A Notice of Termination submitted by the Company may
provide for a Date of Termination on the date Executive receives the Notice of
Termination, or any date thereafter elected by the Company in its sole
discretion, but not more than thirty (30) days after the giving of the notice
without the Executive’s prior written consent.  The failure by either Party
hereunder to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Cause or Good Reason (as applicable) shall not
waive any right of such Party or preclude such Party from asserting such fact or
circumstance in enforcing such Party’s rights hereunder.

 

(c)                                  Company Obligations upon Termination
(including due to death and Disability).  Upon termination of Executive’s
employment pursuant to any of the circumstances listed in Section 3, Executive
(or Executive’s estate) shall be entitled to receive the sum of:  (i) the
portion of Executive’s Annual Base Salary earned through the Date of
Termination, but not yet paid to Executive within thirty (30) days of
termination; (ii) any accrued vacation owed to Executive under the Company’s
vacation policy within thirty (30) days of termination; (iii) any expenses owed
to Executive pursuant to Section 2(g) in accordance with such section;
(iv) except in the case of a termination by the Company for Cause, the bonus
earned for any completed fiscal year at the time it would otherwise have been
paid if Executive continued to be employed (including as to any deferrals); and
(v) any amount accrued and arising from Executive’s participation in, or
benefits accrued under any employee benefit plans, programs or arrangements,
which amounts shall be payable in accordance with the terms and conditions of
such employee benefit plans, programs or arrangements (collectively, the
“Company Arrangements”).  Except as otherwise expressly required by law (e.g.,
COBRA) or as specifically provided herein, all of Executive’s rights to salary,
severance, benefits, bonuses and

 

4

--------------------------------------------------------------------------------


 

other amounts hereunder (if any) shall cease upon the termination of Executive’s
employment hereunder.  In the event that Executive’s employment is terminated by
the Company for any reason, Executive’s sole and exclusive remedy with regard to
the nonequity compensation for services shall be to receive the severance
payments and benefits described in this Section 3(c) or Section 4, as
applicable.  The foregoing shall not limit any of Executive’s rights with regard
to equity (which shall be controlled by the relevant plan and grants) or any
rights to indemnification, advancement of legal fees, and coverage under
directors and officers liability insurance.

 

(d)                                 Deemed Resignation.  Upon termination of
Executive’s employment for any reason, Executive shall be deemed to have
resigned from all offices and directorships, if any, then held with the Company
or any of its Affiliates.

 

4.                                      Severance Payments.

 

(a)                                  Termination for Cause, or Termination Upon
Death, Disability, Resignation from the Company Without Good Reason, or
Non-extension of Term by Executive.  If Executive’s employment shall terminate
as a result of Executive’s death pursuant to Section 3(a)(i) or Disability
pursuant to Section 3(a)(ii), pursuant to Section 3(a)(iii) for Cause, pursuant
to Section 3(a)(vi) for Executive’s resignation from the Company without Good
Reason, or for no reason, or pursuant to Section 3(a)(viii) due to non-extension
of the Term by Executive, Executive shall not be entitled to any severance
payments or benefits, except as provided in Section 3(c).

 

(b)                                 Termination without Cause, Resignation from
the Company With Good Reason or Termination upon Non-Extension of the Term by
the Company.  If Executive’s employment shall terminate without Cause pursuant
to Section 3(a)(iv), pursuant to Section 3(a)(v) due to Executive’s resignation
for Good Reason, or pursuant to Section 3(a)(vii) due to non-extension of the
Term by the Company, then, subject to Executive signing on or before the
50th day following Executive’s Separation from Service (as defined below), and
not revoking, a release of claims in the form attached as Exhibit B to this
Agreement, and Executive’s continued compliance with Sections 5 and 6 up to the
date of any such payment, subject to Section 11(l) hereof, Executive shall
receive, in addition to payments and benefits set forth in Section 3(c), (1) an
amount in cash equal to Executive’s Annual Base Salary as of the Date of
Termination, payable in the form of salary continuation payments in regular
installments over a twelve (12) month period following the date of Executive’s
Date of Termination in accordance with the Company’s normal payroll practices,
and (2) provided that any termination of Executive’s employment occurs on or
after April 1st of the fiscal year of employment termination, a pro rata bonus
for such fiscal year of employment termination based on the terms of the
management bonus plan for such fiscal year and paid when it would otherwise have
been paid if the Executive continued to be employed (including as to any
deferrals) but in no event shall it be paid later than March 15th of the fiscal
year immediately following such fiscal year of employment termination.

 

(c)                                  Survival.  Notwithstanding anything to the
contrary in this Agreement, the provisions of Sections 5 through 9 and
Section 11 will survive the termination of Executive’s employment and the
expiration or termination of the Term.

 

5

--------------------------------------------------------------------------------


 

5.                                      Competition.  Executive acknowledges
that the Company will provide Executive with access to its Confidential
Information (as defined below).  In consideration for the rights provided to
Executive as set forth in this Agreement and the Company’s provision of
Confidential Information to Executive, the Company and Executive agree to the
following provisions against unfair competition, which Executive acknowledges
represent a fair balance of the Company’s rights to protect its business and
Executive’s right to pursue employment:

 

(a)                                  Executive shall not, at any time during the
Restriction Period, directly or indirectly engage in, have any equity interest
in or manage or operate any person, firm, corporation, partnership or business
(whether as director, officer, employee, agent, representative, partner,
security holder, consultant or otherwise) that engages in any business which
competes with any part of any material portion of the Business (as defined
below) of the Company.  Nothing herein shall prohibit Executive from being a
passive owner of not more than 2% of the outstanding equity interest in any
entity that is publicly traded, so long as Executive has no active participation
in the business of such entity.  The parties acknowledge that retail outlet
companies shall not be deemed competitive with the Company unless their primary
business is selling products competitive with those of the Company. 
“Materiality” for purposes of this paragraph will be measured only at the time
of Executive’s Date of Termination, provided that, if it is intended at such
time for the Company to (i) acquire another entity, such target entity shall
also be considered in the determination, or (ii) to enter into any other
business, such other business shall also be considered in the determination so
long as the Company has taken any substantial steps in furtherance of such
business during the Term.

 

(b)                                 Executive shall not, at any time during the
Restriction Period, except in the good faith performance of her duties with the
Company, directly or indirectly, recruit or otherwise solicit or induce any
employee, customer, other than a customer with regard to matters that are not
competitive under Section 5(a), or supplier of the Company (i) to terminate its
employment or arrangement with the Company, or (ii) to otherwise change its
relationship with the Company. Executive shall not, at any time during the
Restriction Period, directly or indirectly, either for Executive or for any
other person or entity, (x) solicit any employee of the Company to terminate his
or her employment with the Company, (y) employ any such individual during his or
her employment with the Company and for a period of six months after such
individual terminates his or her employment with the Company or (z) solicit any
vendor or business affiliate of the Company to cease to do business with the
Company.  The foregoing shall not be violated by general advertising not
specifically targeted at the prohibited group or by providing, upon request of
an employee or a former employee, a reference to any entity with which Executive
is not affiliated so long as Executive is not initially identifying the
individual to said entity.

 

(c)                                  In the event the terms of this Section 5
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of its extending for too great a period of time or over too great a
geographical area or by reason of its being too extensive in any other respect,
it will be interpreted to extend only over the maximum period of time for which
it may be enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.

 

6

--------------------------------------------------------------------------------


 

(d)                                 As used in this Section 5, (i) the term
“Company” shall include the Parent, the Company and the Company’s direct and
indirect subsidiaries, (ii) the term “Business” shall mean the business of the
Company and shall include, without limitation, the manufacturing, marketing
and/or retailing of vitamins, minerals and health supplements throughout the
world as such business may be expanded or altered by the Company during the
Term, provided, however, that the term “Business” shall not include any business
of the Company materially entered into after the Executive’s termination of
employment so long as the Company has not taken any substantial steps in
furtherance of such business during the Term; and (iii) the term “Restriction
Period” shall mean the period beginning on the Effective Date and ending on the
date that is twelve (12) months following the Date of Termination.

 

(e)                                  Each of the Parties hereto agrees that at
no time during Executive’s employment by the Company or at any time within the
twelve-month period thereafter shall such Party (which, in the case of the
Company and Parent, shall mean their officers and the members of the Board and
Board of Directors of the Company) make, or cause or assist any other person to
make, with intent to damage, any public statement or other public communication
which impugns or attacks, or is otherwise critical, in any material respect, of,
the reputation, business or character of the other party (including, in the case
of Parent, any of its directors or officers).  Notwithstanding the foregoing,
nothing in this paragraph shall prevent the Company, Parent, Executive or any
other person from (i) responding to incorrect, disparaging or derogatory public
statements to the extent necessary to correct or refute such public statements,
or (ii) making any truthful statement (A) to the extent necessary in connection
with any litigation, arbitration or mediation involving this Agreement,
including, but not limited to, the enforcement of this Agreement, (B) to the
extent required by law or by any court, arbitrator, mediator or administrative
or legislative body (including any committee thereof) with apparent jurisdiction
or authority to order or require such person to disclose or make accessible such
information, or (C) that is a normal comparative statement in the context of
advertising, promotion or solicitation of customers, without reference to
Executive’s prior relationship with the Company or Parent.

 

(f)                                    Executive represents that Executive’s
employment by the Company does not and will not breach any agreement with any
former employer, including any non-compete agreement or any agreement to keep in
confidence or refrain from using information acquired by Executive prior to
Executive’s employment by the Company.  During Executive’s employment by the
Company, Executive agrees that Executive will not violate any non-solicitation
agreements Executive entered into with any former employer or improperly make
use of, or disclose, any information or trade secrets of any former employer or
other third party, nor will Executive bring onto the premises of the Company or
use any unpublished documents or any property belonging to any former employer
or other third party, in violation of any lawful agreements with that former
employer or third party.  The Company represents that it will not require or
request Executive to breach any agreement with any former employer as to
non-competition, non-solicitation, confidentiality or restrictions of similar
nature that it is made aware of by Executive.

 

6.                                      Nondisclosure of Proprietary
Information.

 

(a)                                  Except in connection with the good faith
performance of Executive’s duties hereunder or pursuant to Sections 6(c) and
(e), Executive shall, in perpetuity, maintain in confidence and shall not
directly, indirectly or otherwise, use, disseminate, disclose or publish, or

 

7

--------------------------------------------------------------------------------


 

use for Executive’s benefit or the benefit of any person, firm, corporation or
other entity any confidential or proprietary information or trade secrets of or
relating to the Company (including, without limitation, business plans, business
strategies and methods, acquisition targets, intellectual property in the form
of patents, trademarks and copyrights and applications therefor, ideas,
inventions, works, discoveries, improvements, information, documents, formulae,
practices, processes, methods, developments, source code, modifications,
technology, techniques, data, programs, other know-how or materials, owned,
developed or possessed by the Company, whether in tangible or intangible form,
information with respect to the Company’s operations, processes, products,
inventions, business practices, finances, principals, vendors, suppliers,
customers, potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, prospects and compensation paid to employees
or other terms of employment) (collectively, the “Confidential Information”), or
deliver to any person, firm, corporation or other entity any document, record,
notebook, computer program or similar repository of or containing any such
Confidential Information.  The Parties hereby stipulate and agree that, as
between them, any item of Confidential Information is important, material and
confidential and affects the successful conduct of the businesses of the Company
(and any successor or assignee of the Company).  Notwithstanding the foregoing,
Confidential Information shall not include any information that has been
published in a form generally available to the public prior to the date
Executive proposes to disclose or use such information, provided, that such
publishing of the Confidential Information shall not have resulted from
Executive directly or indirectly breaching Executive’s obligations under this
Section 6(a) or any other similar provision by which Executive is bound.  For
the purposes of the previous sentence, Confidential Information will not be
deemed to have been published or otherwise disclosed merely because individual
portions of the information have been separately published, but only if all
material features comprising such information have been published in
combination.

 

(b)                                 Upon termination of Executive’s employment
with the Company for any reason, Executive will promptly deliver to the Company
all correspondence, drawings, manuals, letters, notes, notebooks, reports,
programs, plans, proposals, financial documents, or any other documents or
property of the Company or concerning the Company’s customers, business plans,
marketing strategies, products, property or processes.  Executive may retain and
utilize her rolodex and similar address books (hard copy or electronic)
containing only contact information.

 

(c)                                  Executive may respond to a lawful and valid
subpoena or other legal process but (i) shall give the Company prompt notice
thereof, (ii) upon request of the Company, shall make available to the Company
and its counsel the documents and other information sought, as much in advance
of the due date thereof as reasonably possible, and (iii) shall reasonably
assist such counsel at the Company’s expense in resisting or otherwise
responding to such process.

 

(d)                                 As used in this Section 6 and Section 7, the
term “Company” shall include the Company and its direct and indirect
subsidiaries and the Parent.

 

(e)                                  Nothing in this Agreement shall prohibit
Executive from (i) disclosing information and documents when required by law,
subpoena or court order (subject to the requirements of Section 6(c) above),
(ii) disclosing information and documents to Executive’s attorney or tax adviser
for the purpose of securing legal or tax advice or to governmental taxing
authorities, (iii) disclosing Executive’s post-employment restrictions in this
Agreement or

 

8

--------------------------------------------------------------------------------


 

elsewhere in confidence to any potential new employer, or (iv) retaining, at any
time, Executive’s personal correspondence, Executive’s personal contacts and
documents related to Executive’s own personal benefits, entitlements and
obligations.

 

(f)                                    No equity plan or grant or other
arrangement shall have any restrictive covenants or forfeiture provisions
applicable to Executive that relate to the same type of limitations that are
covered by Sections 5 and 6 hereof that are any broader than the related
provisions in Sections 5 and 6.

 

7.                                      Inventions.

 

All rights to discoveries, inventions, improvements and innovations (including
all data and records pertaining thereto) related to the business of the Company,
whether or not patentable, copyrightable, registrable as a trademark, or reduced
to writing, that Executive may discover, invent or originate during the Term,
either alone or with others and whether or not during working hours or by the
use of the facilities of the Company (“Inventions”), shall be the exclusive
property of the Company.  Executive shall promptly disclose all Inventions to
the Company, shall execute at the request of the Company, and at its expense,
any assignments or other documents the Company may deem reasonably necessary to
protect or perfect its rights therein, and shall reasonably assist the Company,
upon reasonable request and at the Company’s expense, in obtaining, defending
and enforcing the Company’s rights therein. Executive hereby appoints the
Company as Executive’s attorney-in-fact to execute on Executive’s behalf any
assignments or other documents reasonably deemed necessary by the Company to
protect or perfect its rights to any Inventions.

 

8.                                      Injunctive Relief.

 

It is recognized and acknowledged by Executive that a breach of the covenants
contained in Sections 5, 6 and 7 will cause irreparable damage to the Company
and its goodwill, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate. 
Accordingly, Executive agrees that in the event of a breach of any of the
covenants contained in Sections 5, 6 and 7, in addition to any other remedy
which may be available at law or in equity, the Company will be entitled to
specific performance and injunctive relief.

 

9.                                      Assignment and Successors.

 

The Company may assign its rights and obligations under this Agreement to any
successor to all or substantially all of the business or the assets of the
Company (by merger or otherwise), and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Company and its
Affiliates, provided that the assignee delivers to Executive a written
assumption of the obligations hereunder.  The Company’s rights and obligations
may not otherwise be assigned hereunder.  This Agreement shall be binding upon
and inure to the benefit of the Company, Parent, Executive and their respective
successors, assigns, personnel and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable. 
None of Executive’s rights or obligations may be assigned or transferred by
Executive, other than Executive’s rights to payments hereunder, which may be
transferred only

 

9

--------------------------------------------------------------------------------


 

by will or operation of law.  Notwithstanding the foregoing, Executive shall be
entitled, to the extent permitted under applicable law and applicable Company
Arrangements, to select and change a beneficiary or beneficiaries to receive
compensation hereunder following Executive’s death by giving written notice
thereof to the Company.

 

10.                               Certain Definitions.

 

(a)                                  Affiliate.  “Affiliate” shall mean, with
respect to any Person, any other Person directly or indirectly controlling,
controlled by, or under common control with, such Person where “control” shall
have the meaning given such term under Rule 405 of the Securities Act of 1933,
as amended; provided, that, with respect to the Company, “Affiliate” shall not
include any Principal Stockholder or any portfolio companies of the relevant
Principal Stockholder.

 

(b)                                 Cause.  The Company shall have “Cause” to
terminate Executive’s employment hereunder upon:

 

(i)                                     The Executive’s willful misconduct with
regard to the Company that results in a significant adverse impact on the
Company; provided that no act or failure to act on Executive’s part will be
considered “willful” unless done, or omitted to be done, by Executive not in
good faith or without reasonable belief that her action or omission was in the
best interests of the Company;

 

(ii)                                  The Executive being indicted for,
convicted of, or pleading nolo contendere to, a felony or intentional crime
involving material dishonesty other than, in any case, vicarious liability or
traffic violations;

 

(iii)                               The Executive’s conduct involving the use of
illegal drugs;

 

(iv)                              The Executive’s failure to attempt in good
faith (other than when absent because of physical or mental incapacity) to
follow a lawful directive of the Board within ten (10) days after written notice
of such failure; and/or

 

(v)                                 The Executive’s breach of any provision
contained in Sections 5 through 7, which continues beyond ten (10) days after
written demand for substantial performance is delivered to Executive by the
Company (to the extent that, in the reasonable judgment of the Board, such
breach can be cured by Executive), so long as the breach (which shall be deemed
to refer to all breaches in this paragraph) is (A) material and (B) results in a
significant adverse impact on the Company.

 

The Executive shall not be terminated for “Cause” unless reasonable notice is
provided to Executive and Executive is given an opportunity, together with
counsel, to be heard before the Board, and thereafter whether or not an event
giving rise to “Cause” has occurred will be determined by the Board reasonably
and in good faith; provided that any such determination by the Board shall be
subject to de novo review by the arbitrator pursuant to Section 11(i) based on
the facts thereof.

 

(b)                                 Common Stock.  “Common Stock” shall mean the
non-voting common stock of Parent.

 

10

--------------------------------------------------------------------------------

 

(c)                                  Date of Termination.  “Date of Termination”
shall mean (i) if Executive’s employment is terminated by Executive’s death, the
date of Executive’s death; (ii) if Executive’s employment is terminated pursuant
to Section 3(a)(ii) — (vi) either the date indicated in the Notice of
Termination or the date specified by the Company pursuant to Section 3(b),
whichever is earlier; (iii) if Executive’s employment is terminated pursuant to
Section 3(a)(vii) or Section 3(a)(viii), the expiration of the then-applicable
Term.

 

(d)                                 Disability.  “Disability” shall have
occurred when the Executive has been unable to perform her material duties
because of physical or mental incapacity for a period of at least 180 days in
any 365-day period, as determined by a physician selected by the Company or its
insurers and acceptable to Executive or Executive’s legal representative, with
such agreement as to acceptability not to be unreasonably withheld or delayed. 
Notwithstanding the foregoing, a Disability termination shall be deemed to occur
earlier if, as a result of physical or mental incapacity, Executive experiences
a “separation from service” within the meaning of Section 409A.

 

(e)                                  Good Reason.  Executive shall have “Good
Reason” to resign her employment within ninety (90) days after the occurrence of
any of the following without her prior written consent:

 

(i)                                     A material diminution in the nature or
scope of Executive’s responsibilities, duties or authority;

 

(ii)                                  The Company’s or Parent’s material breach
of this Agreement or other agreements with Executive which results in a
significant adverse impact upon Executive;

 

(iii)                               The relocation by the Company of Executive’s
primary place of employment with the Company by more than 50 miles from
Ronkonkoma, New York;

 

(iv)                              The failure of the Company to obtain the
assumption in writing delivered to Executive of its obligation to perform this
Agreement by any successor to all or substantially all of the assets of the
Company; or

 

(v)                                 The failure of the Company to timely pay to
Executive any significant amounts due under the terms of this Agreement;

 

in any case of the foregoing that remains uncured after ten (10) business days
after Executive has provided the Company written notice that Executive believes
in good faith that such event giving rise to such claim of Good Reason has
occurred.

 

(f)                                    Person.  “Person” shall mean an
individual, partnership, corporation, limited liability company, business trust,
joint stock company, trust, unincorporated association, joint venture,
governmental authority or other entity of whatever nature.

 

(g)                                 Principal Stockholders.  “Principal
Stockholders” shall mean (i) Carlyle Partners V, L.P., a Delaware limited
partnership, Carlyle Partners V-A, L.P., a Delaware limited partnership, CP V
Coinvestment A, L.P., a Delaware limited partnership, CP V Coinvestment B, L.P.,
a Delaware limited partnership, and CEP III Participations, SARL SICAR, and (ii)
any of

 

11

--------------------------------------------------------------------------------


 

their Affiliates to which (a) any of the Principal Stockholders transfers Common
Stock or (b) Parent issues Common Stock.

 

11.                               Miscellaneous Provisions.

 

(a)                                  Governing Law.  This Agreement shall be
governed, construed, interpreted and enforced in accordance with its express
terms, and otherwise in accordance with the substantive laws of the State of New
York without reference to the principles of conflicts of law of the State of New
York or any other jurisdiction, and where applicable, the laws of the United
States.

 

(b)                                 Validity.  The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 

(c)                                  Notices.  Any notice, request, claim,
demand, document and other communication hereunder to any Party shall be
effective upon receipt (or refusal of receipt) and shall be in writing and
delivered personally or sent by facsimile or certified or registered mail,
postage prepaid, as follows:

 

(i)                                     If to the Company:

 

NBTY, Inc.

2100 Smithtown Avenue

Ronkonkoma, NY 11779

Attention:  General Counsel

Facsimile: (631) 567-7148

 

and copies to:

 

The Carlyle Group

520 Madison Avenue

New York, NY 10022

Attention: Sandra Horbach

Elliot Wagner

Facsimile: (212) 813-4901

 

and:

 

Latham & Watkins LLP

555 Eleventh Street, N.W.

10th Floor

Washington, DC  20004

Fax:  (202) 637-2201

Attn:  David T. Della Rocca

 

(ii)                                  If to Executive, at the last address that
the Company has in its personnel records for Executive.

 

12

--------------------------------------------------------------------------------


 

or at any other address as any Party shall have specified by notice in writing
to the other Parties hereto.

 

(d)                                 Counterparts.  This Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original, but all of which together will constitute one and the same Agreement. 
Signatures delivered by facsimile shall be deemed effective for all purposes.

 

(e)                                  Entire Agreement.  The terms of this
Agreement are intended by the Parties to be the final expression of their
agreement with respect to the employment of Executive by the Company and
supersede all prior understandings and agreements, whether written or oral.  The
Parties further intend that this Agreement shall constitute the complete and
exclusive statement of their terms and that no extrinsic evidence whatsoever may
be introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement.

 

(f)                                    Amendments; Waivers.  This Agreement may
not be modified, amended, or terminated except by an instrument in writing,
signed by Executive, a duly-authorized officer of the Company and a
duly-authorized officer of Parent.  By an instrument in writing similarly
executed, Executive, a duly-authorized officer of the Company, or a
duly-authorized officer of Parent may waive compliance by the other Parties
hereto with any specifically identified provision of this Agreement that each
such other Party was or is obligated to comply with or perform; provided,
however, that such waiver shall not operate as a waiver of, or estoppel with
respect to, any other or subsequent failure.  No failure to exercise and no
delay in exercising any right, remedy, or power hereunder preclude any other or
further exercise of any other right, remedy, or power provided herein or by law
or in equity.

 

(g)                                 No Inconsistent Actions.  The Parties hereto
shall not voluntarily undertake or fail to undertake any action or course of
action inconsistent with the provisions or essential intent of this Agreement. 
Furthermore, it is the intent of the Parties hereto to act in a fair and
reasonable manner with respect to the interpretation and application of the
provisions of this Agreement.

 

(h)                                 Construction.  This Agreement shall be
deemed drafted equally by all the Parties. Its language shall be construed as a
whole and according to its fair meaning.  Any presumption or principle that the
language is to be construed against any Party shall not apply.  The headings in
this Agreement are only for convenience and are not intended to affect
construction or interpretation.  Any references to paragraphs, subparagraphs,
sections or subsections are to those parts of this Agreement, unless the context
clearly indicates to the contrary.  Also, unless the context clearly indicates
to the contrary, (a) the plural includes the singular and the singular includes
the plural; (b) “and” and “or” are each used both conjunctively and
disjunctively; (c) “any,” “all,” “each,” or “every” means “any and all,” and
“each and every”; (d) “includes” and “including” are each “without limitation”;
(e) “herein,” “hereof,” “hereunder” and other similar compounds of the word
“here” refer to the entire Agreement and not to any particular paragraph,
subparagraph, section or subsection; and (f) all pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the entities or persons referred to may require.

 

(i)                                     Arbitration.  Any dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration, conducted before an arbitrator in New

 

13

--------------------------------------------------------------------------------


 

York, New York, in accordance with the rules of the American Arbitration
Association then in effect.  Judgment may be entered on the arbitration award in
any court having jurisdiction; provided, however, that the Company or Executive
shall be entitled to seek a restraining order or injunction in any court of
competent jurisdiction to prevent any continuation of any violation of the
provisions of Section 5, 6 or 7 of the Agreement, as applicable, and the
Company, Parent and Executive hereby consent that such restraining order or
injunction may be granted without requiring the Company to post a bond.  Only
individuals who are (a) lawyers engaged full-time in the practice of law, as
in-house counsel, as a judge or as a professor of law; and (b) on the AAA
register of arbitrators shall be selected as an arbitrator.  Within twenty (20)
days of the conclusion of the arbitration hearing, the arbitrator shall prepare
written findings of fact and conclusions of law.  It is mutually agreed that the
written decision of the arbitrator shall be valid, binding, final and
non-appealable; provided however, that the Parties hereto agree that the
arbitrator shall not be empowered to award punitive damages against any party to
such arbitration.  In the event that an action is brought to enforce the
provisions of this Agreement pursuant to this paragraph, (x) if the arbitrator
determines that Executive is the prevailing party in such action, the Company
shall be required to pay the arbitrator’s full fees and expenses (but not the
Executive’s legal fees), (y) if the Company (or Parent) prevails in such action,
Executive shall be required to pay the arbitrator’s full fees and expenses (but
not the Company’s or the Parent’s legal fees) and (z) if, in the opinion of the
arbitrator deciding such action, there is no prevailing party, each party shall
pay her or its own attorney’s fees and expenses and the arbitrator’s fees and
expenses will be borne equally by the Parties thereto.

 

(j)                                     Enforcement.  If any provision of this
Agreement is held to be illegal, invalid or unenforceable under present or
future laws effective during the Term, such provision shall be fully severable;
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a portion of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of such illegal, invalid
or unenforceable provision there shall be added automatically as part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

 

(k)                                  Attorneys’ Fees.  The Company shall pay for
all reasonable and documented legal fees incurred by Executive in calendar year
2012 in connection with the negotiation of this Agreement and any other
agreements related to Executive’s employment arrangement with the Company, up to
a maximum of $15,000.

 

(l)                                     Withholding.  The Company shall be
entitled to withhold from any amounts payable under this Agreement any federal,
state, local or foreign withholding or other taxes or charges which the Company
is required to withhold. The Company shall be entitled to rely on an opinion of
counsel if any questions as to the amount or requirement of withholding shall
arise.

 

(m)                               Section 409A.

 

(i)                                     General.  The intent of the Parties is
that the payments and benefits under this Agreement comply with or be exempt
from Section 409A of the Internal Revenue Code of 1986, as amended, (the “Code”)
and the regulations and guidance promulgated

 

14

--------------------------------------------------------------------------------


 

thereunder (collectively, “Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith.

 

(ii)                                  Separation from Service.  Notwithstanding
anything in this Agreement to the contrary, any compensation or benefits payable
under this Agreement that is designated under this Agreement as payable upon
Executive’s termination of employment shall be payable only upon Executive’s
“separation from service” with the Company within the meaning of Section 409A (a
“Separation from Service”) and, except as provided below, any such compensation
or benefits shall not be paid, or, in the case of installments, shall not
commence payment, until the sixtieth (60th) day following Executive’s Separation
from Service.  Any installment payments that would have been made to Executive
during the sixty (60) day period immediately following Executive’s Separation
from Service but for the preceding sentence shall be paid to Executive on the
sixtieth (60th) day following Executive’s Separation from Service and the
remaining payments shall be made as provided in this Agreement.

 

(iii)                               Specified Employee.  Notwithstanding
anything in this Agreement to the contrary, if Executive is deemed by the
Company at the time of Executive’s Separation from Service to be a “specified
employee” for purposes of Section 409A, to the extent delayed commencement of
any portion of the benefits to which Executive is entitled under this Agreement
is required in order to avoid a prohibited distribution under Section 409A, such
portion of Executive’s benefits shall not be provided to Executive prior to the
earlier of (i) the expiration of the six-month period measured from the date of
Executive’s Separation from Service with the Company or (ii) the date of
Executive’s death.  Upon the first business day following the expiration of the
applicable Section 409A period, all payments deferred pursuant to the preceding
sentence shall be paid in a lump sum to Executive (or to Executive’s estate or
beneficiaries), and any remaining payments due to Executive under this Agreement
shall be paid as otherwise provided herein.  Any tax gross up payment, within
the meaning of Section 409A, provided for in this Agreement shall be made by the
end of the Executive’s taxable year next following the Executive’s taxable year
in which the Executive remits the related taxes, provided that, Executive
provides the Company with a reimbursement request reasonably promptly following
the date such tax is due.

 

(iii)                               Expense Reimbursements.  To the extent that
any reimbursements under this Agreement are subject to Section 409A, any such
reimbursements payable to Executive shall be paid to Executive no later than
December 31 of the year following the year in which the expense was incurred;
provided, that Executive submits Executive’s reimbursement request reasonably
promptly following the date the expense is incurred, the amount of expenses
eligible for reimbursement, or in-kind benefits to be provided, during one
taxable year shall not affect the amount eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year; provided however, that the
foregoing shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect. 
Executive’s right to reimbursement, or in-kind benefits, under this Agreement
will not be subject to liquidation or exchange for another benefit.

 

15

--------------------------------------------------------------------------------


 

(v)                                 Installments.  Executive’s right to receive
any installment payments under this Agreement, including without limitation any
salary continuation payments that are payable on Company payroll dates, shall be
treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment as permitted under Section 409A.  To the extent any deferred
compensation is intended to comply with and be subject to Section 409A (as
opposed to any exception thereto), the Company may accelerate any such deferred
compensation as long as such acceleration would not result in additional tax or
interest pursuant to Section 409A and as long as such acceleration is permitted
by Section 409A.  The decision as to when to make any payment within any
specified time period shall solely be that of the Company.

 

(n)                                 Indemnification.  Executive shall receive
indemnification protection pursuant to the indemnification agreements attached
hereto as Exhibits C and D.

 

(o)                                 No Mitigation; No Offset.  The Executive
shall not be required to seek other employment or otherwise mitigate the amount
of any payments to be made by the Company pursuant to this Agreement. The
payments provided pursuant to this Agreement shall not be reduced by any
compensation earned by the Executive as the result of employment by another
employer after the Date of Termination or otherwise. The Company’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against the Executive or others.

 

(p)                                 Joint and Several Liability.  The Company
and the Parent shall be jointly and severally liable for all obligations of each
hereunder.

 

12.                               Section 280G

 

(a)                                  So long as the Company is described in
Section 280G(b)(5)(A)(ii)(I) of the Code, if any payment or benefit (within the
meaning of Section 280G(b)(2) of the Code), to the Executive or for the
Executive’s benefit paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise in connection with, or arising out of,
the Executive’s employment with the Company or a change in ownership or
effective control of the Company or of a substantial portion of its assets,
would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then, to the extent, if any, Executive elects to waive the right
to receive such payments or benefits unless shareholder approval is obtained in
accordance with Section 280G(b)(5)(B) of the Code, the Company shall use its
commercially reasonable best efforts to prepare and deliver to its stockholders
the disclosure required by Section 280G(b)(5)(B) of the Code with respect to the
Payments and to obtain the approval of the Company’s stockholders in accordance
with Section 280G(b)(5)(B) of the Code and the regulation codified at 26 C.F.R.
§1.280G-1.

 

(b)                                 In the event that (i) the Executive is
entitled to receive any payments or benefits, whether payable, distributed or
distributable pursuant to the terms of this Agreement or otherwise, that
constitute “excess parachute payments” within the meaning of Section 280G of the
Code, and (ii) the net after tax amount of such payments, after the Executive
has paid all

 

16

--------------------------------------------------------------------------------


 

taxes due thereon (including, without limitation, taxes due under Section 4999
of the Code) is less than the net after-tax amount of all such payments and
benefits otherwise due to the Executive in the aggregate, if such aggregate
payments and benefits were reduced to an amount equal to 2.99 times the
Executive’s “base amount” (as defined in Section 280G(b)(3) of the Code), then
the aggregate amount of such payments and benefits payable to Executive shall be
reduced to an amount that will equal 2.99 times the Executive’s base amount.  To
the extent such aggregate parachute payment amounts are required to be so
reduced, the parachute payment amounts due to the Executive (but no non
-parachute payment amounts) shall be reduced in the following order: (i)
payments and benefits due under Section 4 of this Agreement shall be reduced (if
necessary, to zero) with amounts that are payable last reduced first; (ii)
payments and benefits due in respect of any equity fully valued (or only reduced
by a present value factor) for purpose of the calculation to be made under
Section 280G calculation of the Code for purposes of this Section 12 (the “280G
Calculation”) in reverse order of when payable; and (iii) payments and benefits
due in respect of any options or stock appreciation rights with regard to Common
Stock or equity securities valued under the 280G Calculation based on time of
vesting shall be reduced in an order that is most beneficial to the Executive.

 

(c)                                  The determinations to be made with respect
to this Section 12 shall be made by a certified public accounting firm
designated by the Company and reasonably acceptable to the Executive.  The
Company shall be responsible for all charges of the Accountant.

 

(d)                                 In the event that the Internal Revenue
Service or court ultimately makes a determination that the excess parachute
payments or the base amount is an amount other than as determined initially, an
appropriate adjustment shall be made with regard to Section 12(a) or (b) above,
as applicable to reflect the final determination and the resulting impact.

 

(e)                                  The provisions of Sections 12(b), (c) and
(d) shall override provisions as to cutback below the 2.99 level in any equity
plan or grant or any other arrangement.

 

13.                               Employee Acknowledgement.

 

Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on Executive’s
own judgment.

 

[Signature Page Follows]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date and
year first above written.

 

 

COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

PARENT

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

 

 

 

Katia Facchetti

 

--------------------------------------------------------------------------------

 

Exhibit A

 

EQUITY INCENTIVE PLAN OF

ALPHABET HOLDING COMPANY, INC.

STOCK OPTION AGREEMENT

 

GRANT NOTICE

 

Unless otherwise defined herein, (A) the terms defined in the Equity Incentive
Plan of Alphabet Holding Company, Inc. (the “Plan”) shall have the same defined
meanings in this Stock Option Agreement, which includes the terms in this Grant
Notice (the “Grant Notice”) and Appendix A attached hereto, and (B) the terms
defined in the Stockholders Agreement shall have the same defined meanings in
Appendix B to this Stock Option Agreement (collectively, the “Agreement”).

 

You have been granted an Option to purchase Common Stock (referred to in this
Agreement as “Common Stock” or “Share”) of the Company, subject to the terms and
conditions of the Plan and this Agreement, as follows:

 

Name of Optionee:

[                              ]

 

 

Total Number of Shares

 

Subject to the Option:

[              ]

 

 

Exercise Price per Share:

$[          ]

 

 

Total Exercise Price on Grant Date:

$[                    ]

 

 

Grant Date:

[                        ], 2012

 

 

Vesting Commencement Date:

[                                ]

 

 

Type of Option:

Nonqualified Stock Option

 

 

Final Expiration Date:

[                        ], 202

 

Vesting Schedule:

This Option will vest and become exercisable in accordance with the vesting
schedule set forth in Appendix A, depending on the classification of the Option
as follows:

 

 

 

Time Options:

[              ] Shares Subject to the Option

 

 

 

 

Performance Options:

[              ] Shares Subject to the Option

 

A-1

--------------------------------------------------------------------------------


 

Your signature below indicates your agreement and understanding that this Option
is subject to all of the terms and conditions contained in the Agreement
(including this Grant Notice, Appendix A to the Agreement, Appendix B to the
Agreement, and the Plan).  ACCORDINGLY, PLEASE BE SURE TO READ ALL OF APPENDIX A
AND APPENDIX B, WHICH CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THIS OPTION.

 

 

ALPHABET HOLDING COMPANY, INC.

OPTIONEE

 

 

 

 

By

 

 

 

Name:

[                                ]

Title:

 

 

A-2

--------------------------------------------------------------------------------


 

APPENDIX A TO STOCK OPTION AGREEMENT

 

ARTICLE I.
GRANT OF OPTION

 

Section 1.1                                      Grant of Option.  The Company
hereby grants to the Optionee an Option to purchase any part or all of an
aggregate of the Shares set forth in the Grant Notice pursuant to which this
Appendix A is attached, upon the terms and conditions set forth in the Plan and
this Agreement (including the Grant Notice, this Appendix A and Appendix B). 
The Optionee hereby agrees that except as required by law, he or she will not
disclose to any Person other than the Optionee’s spouse and/or tax or financial
advisor (if any) the grant of the Option or any of the terms or provisions
hereof without the prior approval of the Administrator.

 

Section 1.2                                      Option Subject to Plan.  The
Option granted hereunder is subject to the terms and provisions of the Plan,
including without limitation, Article V and Article VIII thereof.  Except as
provided in Section 3.2, in the event of a conflict between the terms and
conditions of the Plan and this Agreement, the terms and conditions of the Plan
shall prevail, provided that, except as provided by Section 8.1 of the Plan,
neither the amendment, modification, suspension nor termination of this
Agreement (including the Grant Notice) shall, without the consent of the
Optionee, impair any rights or obligations under the Option.

 

Section 1.3                                      Exercise Price.  The Exercise
Price of the Shares covered by the Option shall be the Exercise Price per Share
as set forth in the Grant Notice (without commission or other charge).

 

ARTICLE II.
VESTING SCHEDULE; EXERCISABILITY

 

Section 2.1                                      Vesting and Exercisability of
Time Options.

 

(a)                                  Vesting.  Except as provided below, the
Time Options shall become vested, so long as the Optionee remains continuously
in service as a Service Provider, from the date hereof through each relevant
date set forth below, as follows:

 

(i)                                     20% of the Time Options shall become
vested on the first anniversary of the Vesting Commencement Date;

 

(ii)                                  20% of the Time Options shall become
vested on the second anniversary of the Vesting Commencement Date;

 

(iii)                               20% of the Time Options shall become vested
on the third anniversary of the Vesting Commencement Date;

 

(iv)                              20% of the Time Options shall become vested on
the fourth anniversary of the Vesting Commencement Date; and

 

(v)                                 20% of the Time Options shall become vested
on the fifth anniversary of the Vesting Commencement Date.

 

A-3

--------------------------------------------------------------------------------


 

(b)                                 Termination Vesting; Liquidity Event
Vesting.

 

(i)                                     If, within the 12-month period following
the date of a Change in Control, the Optionee becomes entitled to receive
severance payments pursuant to Section 4(b) of the Employment Agreement and
Optionee executes and does not revoke any release agreement that is required
under the Employment Agreement, any and all unvested Time Options shall become
fully vested.  Notwithstanding anything herein to the contrary, no unvested Time
Options shall vest pursuant to this Section 2.1(b)(i) if the Administrator
determines that the Deemed Internal Rate of Return was less than 20% as of the
effective date of such Change in Control.

 

(ii)                                  Any and all unvested Time Options shall
become fully vested at the effective time of the first Liquidity Event.

 

(c)                                  Discretionary Vesting.  The Administrator,
in its sole discretion, may accelerate the vesting of any outstanding unvested
portion of the Time Options that does not otherwise vest pursuant to this
Section 2.1.

 

Section 2.2                                      Vesting and Exercisability of
Performance Options.

 

(a)                                  Performance Based Vesting.  If, as of the
effective date of the first Liquidity Event, the Administrator determines that
the Internal Rate of Return is between 20% and 25%, then, so long as the
Optionee remains continuously in service as a Service Provider through the date
of such Liquidity Event, the portion of the Performance Options which shall be
entitled to vest, at the effective time of such Liquidity Event, shall be as
follows:

 

(i)                                     20% of the Performance Options shall
vest upon the achievement of an Internal Rate of Return that is equal to and not
greater or less than 21.0%;

 

(ii)                                  40% of the Performance Options shall vest
upon the achievement of an Internal Rate of Return that is equal to and not
greater or less than 22.0%;

 

(iii)                               60% of the Performance Options shall vest
upon the achievement of an Internal Rate of Return that is equal to and not
greater or less than 23.0%;

 

(iv)                              80% of the Performance Options shall vest upon
the achievement of an Internal Rate of Return that is equal to and not greater
or less than 24.0%;

 

(v)                                 100% of the Performance Options shall vest
upon the achievement of an Internal Rate of Return that is equal to and not
greater or less than 25.0%; and

 

(vi)                              with respect to any portion of the Performance
Options that does not vest pursuant to any of clauses (a)(i) through
(a)(v) above, the Administrator shall use linear interpolation on a pro rata
basis consistent with the vesting provisions contained in clauses (a)(i) through
(a)(v) above to determine the portion of the Performance Options that shall vest
and become exercisable, at the effective time of such Liquidity Event.

 

For the avoidance of doubt, and notwithstanding anything herein to the contrary,
no portion of the Performance Options shall vest if the Internal Rate of Return
as of the effective time of such Liquidity Event is below 20%, and 100% of the
Performance Options shall vest, at the effective time of such Liquidity Event,
if the Internal Rate of Return as of such date is 25% or greater.

 

A-4

--------------------------------------------------------------------------------


 

(b)                                 Discretionary Vesting.  The Administrator,
acting reasonably in its sole discretion, may accelerate the vesting of any
outstanding unvested portion of the Performance Options that does not otherwise
vest pursuant to this Section 2.2.

 

Section 2.3                                      No Vesting of Options. 
Notwithstanding anything to the contrary in this Agreement and except as
provided in Section 2.2(b), any portion of the Option that has not become vested
pursuant to Section 2.1 or 2.2 on or prior to the date of the Optionee’s
termination of service as a Service Provider shall be forfeited and shall not
thereafter become vested or exercisable.

 

Section 2.4                                      Exercisability of the Option.  
The Optionee shall not have the right to exercise the Option until the date the
applicable portion of the Option becomes vested pursuant to Section 2.1 or 2.2. 
The date that the applicable portion of the Option becomes exercisable is
referred to herein as the “Exercise Commencement Date.”  Subject to Section 8.1
of the Plan, following the Exercise Commencement Date, the applicable portion of
the Option shall remain exercisable until it becomes unexercisable under
Section 2.5.  Once the Option becomes unexercisable, it shall be forfeited
immediately.

 

Section 2.5                                      Expiration of Option.

 

(a)                                  Subject to the terms of the Plan, the
Option may not be exercised to any extent by anyone after the first to occur of
the following events:

 

(i)                                     The Final Expiration Date;

 

(ii)                                  Except for such longer period of time as
the Administrator may otherwise approve, in the event of Optionee’s termination
of service as a Service Provider for any reason other than Cause, death or
Disability, ninety (90) days following the date of the Optionee’s termination of
service as a Service Provider;

 

(iii)                               Except as the Administrator may otherwise
approve, the date that the Company terminates the Optionee’s service as a
Service Provider for Cause; or

 

(iv)                              Except for such longer period of time as the
Administrator may otherwise approve, twelve (12) months following the Optionee’s
termination of service as a Service Provider by reason of the Optionee’s death
or Disability.

 

(b)                                 For the purposes of the Plan and this
Agreement, the date of the Optionee’s termination of service as a Service
Provider shall be the last day that the Optionee provided service as a Service
Provider.

 

Section 2.6                                      Partial Exercise.  Any
exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable.

 

Section 2.7                                      Exercise of Option.  The
exercise of the Option shall be governed by the terms of this Agreement and the
terms of the Plan, including, without limitation, the provisions of Article V of
the Plan.

 

Section 2.8                                      Manner of Exercise; Tax
Withholding.

 

A-5

--------------------------------------------------------------------------------


 

(a)                                  Unless determined otherwise by the
Administrator, as a condition to the exercise of the Option, the Optionee shall
concurrently with the exercise of the Option, execute the Stockholders
Agreement, unless the Optionee has already executed the Stockholders Agreement. 
This Section 2.8(a) shall not apply if the Shares underlying the Option are
registered on Form S-8 or otherwise.

 

(b)                                 To the extent permitted by law or the
applicable listing rules, if any, the Optionee may pay for the Shares with
respect to which such Option or portion of such Option is exercised through
(i) payment in cash; (ii) the delivery of Shares which are owned by the
Optionee, duly endorsed for transfer to the Company with a Fair Market Value on
the date of delivery equal to the aggregate Exercise Price of the exercised
portion of the Option; (iii) through the surrender of Shares then issuable upon
exercise of the Option having a Fair Market Value on the date of the exercise of
the Option equal to the aggregate Exercise Price of the exercised portion of the
Option; or (iv) following the date the Shares are listed on a national
securities exchange, the delivery of a notice that the Optionee has placed a
market sell order with a broker with respect to Shares then-issuable upon
exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the aggregate Exercise Price; provided, that payment of such
proceeds is then made to the Company upon settlement of such sale.

 

(c)                                  The Optionee shall make appropriate
arrangements for the payment to the Company (or its Subsidiaries, as applicable)
of all amounts which the Company (or its Subsidiary, as applicable) is required
to withhold under applicable law in connection with the exercise of the Option. 
With the consent of the Administrator and subject to any applicable legal
conditions or restrictions, the Company shall, upon the Optionee’s request,
withhold from the Shares otherwise issuable to the Optionee upon the exercise of
the Option (or any portion thereof) a number of whole Shares having a Fair
Market Value, determined as of the date of exercise, not in excess of the
minimum of tax required to be withheld by law (or such lower amount as may be
necessary to avoid adverse accounting).  Any adverse consequences to the
Optionee arising in connection with the Share withholding procedure set forth in
the preceding sentence shall be the sole responsibility of the Optionee.

 

ARTICLE III.
OTHER PROVISIONS

 

Section 3.1                                      Optionee Representation; Not a
Contract of Service.  The Optionee hereby represents that the Optionee’s
execution of this Agreement and participation in the Plan is voluntary and that
the Optionee has in no way been induced to enter into this Agreement in exchange
for or as a requirement of the expectation of service with the Company or any of
its Subsidiaries.  Nothing in this Agreement or in the Plan shall confer upon
the Optionee any right to continue as a Service Provider, or shall interfere
with or restrict in any way the rights of the Company or its Subsidiaries, which
are hereby expressly reserved, to discharge the Optionee at any time for any
reason whatsoever, with or without Cause, except pursuant to an employment or
consulting agreement executed by and between the Company and the Optionee and
approved by the Board.

 

Section 3.2                                      Shares Subject to Plan and
Stockholders Agreement; Restrictions on the Transfer of Options and Common
Stock.  Except as otherwise set forth in this Section 3.2, the Optionee
acknowledges that this Option and any Shares acquired upon exercise of the
Option are subject to the terms of the Plan and the Stockholders Agreement
including, without limitation, the terms and conditions set forth on Appendix B
attached hereto and including, without limitation, the restrictions set forth in
Sections 5.6 and 5.7 of the Plan.  Notwithstanding anything in the Plan or this
Agreement to the contrary, (i) in the event a Corporate Event occurs prior to
the date of a Liquidity Event and the Administrator takes any action with
respect to the unvested portion of the Option pursuant to
Section 8.1(b)(i)(A) or Section 8.1(b)(ii) of the Plan, the unvested portion of
such Option that is scheduled to terminate pursuant to either

 

A-6

--------------------------------------------------------------------------------


 

of such sections will automatically vest at the effective time of such Corporate
Event and the Optionee shall be provided with no less than fifteen (15) days
advance notice that the applicable portion of the Option may be exercised at the
effective time of such Corporate Event, (ii) where the Plan states that the
Administrator may act in its “sole discretion,” the Administrator agrees that it
shall act in good faith to the extent any such action will adversely affect the
Option and the Administrator shall use its commercially reasonable efforts to
ensure that its actions do not result in adverse tax consequences to the
Optionee under Section 409A of the Code; (iii) Section 8.4 of the Plan shall not
apply to Optionee; and (iv) all disputes regarding this Option shall be subject
to the arbitration provisions set forth in Section 11(i) of the Employment
Agreement and shall be subject to a de novo standard of review, unless the
dispute relates to a matter that requires Administrator discretion (e.g.,
equitable adjustment of outstanding Options pursuant to Section 8.1 of the Plan,
determination of Fair Market Value, etc.), in which case the decision shall be
subject to an arbitrary and capricious standard of review.

 

Section 3.3                                      Construction.  This Agreement
shall be administered, interpreted and enforced under the laws of the State of
Delaware.

 

Section 3.4                                      Conformity to Securities Laws. 
The Optionee acknowledges that the Plan is intended to conform to the extent
necessary with all provisions of the Securities Act and the Exchange Act and any
and all regulations and rules promulgated thereunder by the Securities and
Exchange Commission, including without limitation Rule 16b-3.  Notwithstanding
anything herein to the contrary, the Plan, the Stockholders Agreement and this
Agreement shall be administered, and the Option is granted and may be exercised,
only in such a manner as to conform to such laws, rules and regulations.  To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.

 

Section 3.5                                      Amendment, Suspension and
Termination.  The Option may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Administrator or the Board, provided that, except as provided by Section 8.1 of
the Plan, neither the amendment, modification, suspension nor termination of
this Agreement (including the Grant Notice) shall, without the consent of the
Optionee, impair any rights or obligations under the Option.

 

Section 3.6                                      Data Privacy Consent.  As a
condition of the Option grant, the Optionee explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
personal data as described in this paragraph by and among, as applicable, the
Company and its Subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing the Optionee’s participation in the
Plan.  The Optionee understands that the Company and its Subsidiaries and
Affiliates hold certain personal information about the Optionee, including the
Optionee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all
restricted stock or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in the Optionee’s favor, for the
purpose of implementing, managing and administering the Plan (the “Data”).  The
Optionee further understands that the Company and its Subsidiaries and
Affiliates may transfer the Data amongst themselves as necessary for the purpose
of implementation, administration and management of the Optionee’s participation
in the Plan, and that the Company and its Subsidiaries and Affiliates may each
further transfer the Data to any third parties assisting the Company in the
implementation, administration and management of the Plan.  The Optionee
understands that these recipients may be located in the Optionee’s country, or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Optionee’s country.  The Optionee understands that he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative.  The Optionee authorizes such recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and

 

A-7

--------------------------------------------------------------------------------

 

managing the Optionee’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Optionee may elect to deposit any Shares.  The Optionee understands
that the Data will be held only as long as is necessary to implement,
administer, and manage the Optionee’s participation in the Plan.  The Optionee
understands that he or she may, at any time, view the Data, request additional
information about the storage and processing of the Data, require any necessary
amendments to the Data, or refuse or withdraw the consents herein in writing, in
any case without cost, by contacting his or her local human resources
representative.  The Optionee understands that refusal or withdrawal of consent
may affect the Optionee’s ability to participate in the Plan.  For more
information on the consequences of refusal to consent or withdrawal of consent,
the Optionee understands that he or she may contact his or her local human
resources representative.

 

ARTICLE IV.
DEFINITIONS

 

Whenever the following terms are used in this Agreement (including the Grant
Notice), they shall have the meaning specified below unless the context clearly
indicates to the contrary.  Capitalized terms used in this Agreement and not
defined below shall have the meaning given such terms in the Plan.  The singular
pronoun shall include the plural, where the context so indicates.

 

Section 4.1                                      Change in Control.  “Change in
Control” shall mean (a) any transaction (including, without limitation, any
merger, consolidation or sale of assets or equity interests, or any acquisition
of stock in the open market or otherwise) the result of which is that any
“person” (as defined within the meaning of Rules 13d-3 and 13d-5 of the Exchange
Act) or “group” (as defined within the meaning of Rules 13d-3 and 13d-5 of the
Exchange Act), other than any of the Principal Stockholders or an Affiliate of
any Principal Stockholders, obtains (i) direct or indirect beneficial ownership
of more than fifty (50) percent of the voting power of the Successor Company’s
securities outstanding immediately after such transaction, or (ii) all or
substantially all of the assets of the Company, or the Company and its
Subsidiaries taken as a whole, or (B) the consummation of a merger which results
in the Principal Stockholders, including any Affiliates of any Principal
Stockholders, no longer holding, directly or indirectly, beneficial ownership of
more than fifty (50) percent of the voting power of the Successor Company’s
securities.  For this purpose, “Successor Company” shall mean the Company, its
successor or the entity that, as a result of a transaction, controls, directly
or indirectly, the Company (or its successor) immediately after the
transaction.  Notwithstanding the foregoing, in no event shall a Change in
Control occur as a result of a public offering of shares of common stock of the
Company or a Successor Company.

 

Section 4.2                                      Company.  “Company” shall mean
Alphabet Holding Company, Inc., a Delaware corporation.

 

Section 4.3                                      Effective Date.  “Effective
Date” shall mean October 1, 2010, the date of the consummation of the
transactions contemplated in that certain Agreement and Plan of Merger among the
Company, NBTY, Inc., and Alphabet Merger Sub, Inc., dated as of July 15, 2010.

 

Section 4.4                                      Date of Termination Fair Market
Value.  “Date of Termination Fair Market Value” shall mean the product
determined by multiplying (i) the number of Shares subject to the Vested Portion
that is subject to the Election, by (ii) the Fair Market Value per Share on the
Date of Termination.  Fair Market Value for this purpose shall be determined in
accordance with the terms of the Stockholders Agreement, as amended by any side
letter agreement between the Company and the Optionee.

 

Section 4.5                                      Deemed Internal Rate of
Return.  “Deemed Internal Rate of Return” shall mean the internal rate of return
which would have been realized by the Principal Stockholders on the Invested

 

A-8

--------------------------------------------------------------------------------


 

Capital as a result of proceeds in respect of their Investment realized and
deemed realized by the Principal Stockholders (calculated without reduction for
any taxes which would have been imposed on such proceeds and after giving effect
to any vested Awards), and determined in respect of any Change in Control as if
the Principal Stockholders liquidated their entire remaining Investment in such
Change in Control for a price equal to the fair market value of the remaining
Investment on the date of the Change in Control, as reasonably determined by the
Administrator.

 

Section 4.6                                      Employment Agreement. 
“Employment Agreement” shall mean the Employment Agreement dated as of
[            ], 201    , by and among the Company, NBTY, Inc. and the Optionee,
as such Employment Agreement may be amended from time to time.

 

Section 4.7                                      Exercise Price.  “Exercise
Price” shall mean the per Share price set forth in the Grant Notice.

 

Section 4.8                                      Final Expiration Date.  “Final
Expiration Date” shall mean the final expiration date set forth in the Grant
Notice.

 

Section 4.9                                      Grant Date.  “Grant Date” shall
be the grant date set forth in the Grant Notice.

 

Section 4.10                                Grant Notice.  “Grant Notice” shall
mean the Grant Notice referred to in Section 1.1 of this Agreement, which Grant
Notice is for all purposes a part of the Agreement.

 

Section 4.11                                Internal Rate of Return.  “Internal
Rate of Return” shall mean the internal rate of return realized by the Principal
Stockholders on the Invested Capital as a result of the Investment Proceeds
realized or deemed realized by the Principal Stockholders, calculated without
reduction for any taxes imposed on such Investment Proceeds and after giving
effect to any vested Awards. The Internal Rate of Return shall be determined in
respect of any Liquidity Event as if the Principal Stockholders liquidated their
entire remaining Investment in such Liquidity Event for a price equal to the
fair market value of the remaining Investment on the date of the Liquidity
Event, as reasonably determined by the Administrator.  In determining the
Internal Rate of Return as of any date, all Investment Proceeds theretofore
received, directly or indirectly, by the Principal Stockholders in respect of
their Investment shall be taken into account, and no other amounts theretofore
received by the Principal Stockholders shall be taken into account.

 

Section 4.12                                Invested Capital.  “Invested
Capital” shall mean the purchase price paid by the Principal Stockholders for
the Investment, including any fees and expenses paid by any Principal
Stockholder.

 

Section 4.13                                Investment.  “Investment” shall mean
the Shares acquired by the Principal Stockholders in connection with their
investment in the Company on the Effective Date.

 

Section 4.14                                Investment Proceeds.  “Investment
Proceeds” shall mean all cash or cash equivalents received by the Principal
Stockholders in respect of the Investment, net of any unreimbursed fees and
expenses paid or payable to any Principal Stockholder or third party, including
the aggregate value of any cash received in connection with the disposition of
any property previously exchanged for or in consideration of any portion of the
Investment.  In connection with a Liquidity Event, the Fair Market Value of any
equity securities of the Company and any property previously received in
consideration for the Investment, in each case, held by the Principal
Stockholders at the time of the Liquidity Event that are not disposed of in the
Liquidity Event shall be treated as Investment Proceeds.

 

Section 4.15                                Liquidity Event.  “Liquidity Event”
shall mean either (a) the consummation of the sale, transfer, conveyance or
other disposition in one or a series of transactions, of the equity securities
of the

 

A-9

--------------------------------------------------------------------------------


 

Company or its successor held, directly or indirectly, by any of the Principal
Stockholders in exchange for cash, or in the case of any transaction resulting
in the exchange for consideration other than cash (“non-cash consideration”) the
receipt of cash upon the disposition of such non-cash consideration, such that
immediately following such transaction or disposition (or series of transactions
or dispositions), the total number of all equity securities of the Company or
its successor held, directly or indirectly, by the Principal Stockholders is, in
the aggregate, less than 25% of the total number of equity securities (as such
securities may be adjusted for the occurrence of a corporate event) held,
directly or indirectly, by the Principal Stockholders as of the Effective Date
(as such securities may be adjusted for the occurrence of a corporate event); or
(b) the consummation of the sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation and other than by way
of any transaction otherwise covered under the preceding sub-clause(a)), in one
or a series of related transactions, of all or substantially all of the assets
of the Company, or the Company and its Subsidiaries taken as a whole, to any
“person” (as defined within the meaning of Rules 13d-3 and 13d-5 of the Exchange
Act ) other than to any Principal Stockholders or an Affiliate of any Principal
Stockholders.

 

Section 4.16                                Option.  “Option” shall mean the
option to purchase Common Stock granted under this Agreement.

 

Section 4.17                                Optionee.  “Optionee” shall be the
Person designated as such in the Grant Notice.

 

Section 4.18                                Performance Options.  “Performance
Option(s)” shall mean the portion of the Option designated as Performance
Options in the Grant Notice.

 

Section 4.19                                Plan.  “Plan” shall mean the Equity
Incentive Plan of Alphabet Holding Company, Inc.

 

Section 4.20                                Stockholders Agreement. 
“Stockholders Agreement” shall mean that certain stockholders agreement, dated
as of December 3, 2010, by and among the Company, Carlyle Partners V, L.P., a
Delaware limited partnership, Carlyle Partners V-A, L.P., a Delaware limited
partnership, CP V Coinvestment A, L.P., a Delaware limited partnership, CP V
Coinvestment B, L.P., a Delaware limited partnership, CEP III Participations,
SARL SICAR, a Luxembourg SARL, and the purchasers listed on the signature
pages attached thereto.

 

Section 4.21                                Time Options.  “Time Options” shall
mean the portion of the Option designated as Time Options in the Grant Notice.

 

Section 4.22                                Vesting Commencement Date.  “Vesting
Commencement Date” shall be the vesting commencement date set forth in the Grant
Notice.

 

***

 

A-10

--------------------------------------------------------------------------------


 

APPENDIX B TO STOCK OPTION AGREEMENT

 

Additional Terms and Conditions

 

1.                                       Tag-Along Rights.

 

(a)                                  In the event that, at any time prior to the
date on which the Company becomes a Publicly Listed Company, the Carlyle
Shareholders propose to Transfer shares of Common Stock to a Third Party
Purchaser (other than Transfers of shares to any affiliate of any Carlyle
Shareholders, to any partner, member or shareholder of any Carlyle Shareholder
upon liquidation of such Carlyle Shareholder or to any officer, employee,
consultant, strategic investor or advisor of the Company or its affiliates), in
a single Transfer or a series of related Transfers, then Optionee shall have the
right (the “Tag-Along Right”) to require that the proposed Third Party Purchaser
purchase from Optionee up to the number of whole Restricted Shares (including
any Restricted Shares issuable in respect of all Vested Options held by Optionee
whether or not exercised and including any options that vest as a result of the
consummation of the Transfer to the Third Party Purchaser) equal to the number
derived by multiplying (x) the total number of shares of Common Stock that the
proposed Third Party Purchaser has agreed or committed to purchase, by (y) a
fraction, the numerator of which is the total number of Restricted Shares
(including any Restricted Shares issuable in respect of all Vested Options held
by Optionee whether or not exercised and including any options that vest as a
result of the consummation of the Transfer to the Third Party Purchaser) owned
by Optionee, and the denominator of which is the aggregate number of shares of
Common Stock owned by all Carlyle Shareholders and all other holders of Common
Stock who have exercised a Tag-Along Right similar to the rights granted to
Optionee in this Section 1 (the “Other Holders”) (including any Restricted
Shares issuable in respect of all Vested Options held by Optionee and the Other
Holders whether or not exercised and including any options that vest as a result
of the consummation of the Transfer to the Third Party Purchaser); provided,
that, unless otherwise agreed by the Company, the ratio of Restricted Shares to
Vested Options that may be sold by Optionee pursuant to the Tag-Along Right
shall be equal to the ratio of Restricted Shares to Vested Options held by
Optionee.  The intent of this computation is to accord to Optionee the right to
sell the same percentage of his or her holdings of Common Stock as the Carlyle
Shareholders are entitled to sell in such a transaction, with such percentage
being applied equally to the number of Restricted Shares and the number of
Vested Options held by Optionee and the Other Holders.  Any Restricted Shares
purchased from Optionee pursuant to this Section 1 shall be purchased at the
same price per share of Common Stock and upon the same terms and conditions as
such proposed Transfer by the selling Carlyle Shareholder(s); provided that the
Carlyle Shareholders or their Affiliates may be granted rights to participate on
the board of directors of any successor or acquiror of the Company or any
governance rights with respect thereto that are not given to Optionee.  As used
herein, “Publicly Listed Company” shall mean that the Company or its Successor
(i) is required to file periodic reports pursuant to Section 12 of the
Securities Exchange Act of 1934 and (ii) the Common Stock is listed on one or
more National Securities Exchanges (within the meaning of the Securities
Exchange Act of 1934, as amended) or is quoted on NASDAQ or a successor
quotation system.

 

(b)                                 The Carlyle Shareholder(s) shall notify
Optionee in writing in the event such Carlyle Shareholder(s) propose to make a
Transfer or series of related Transfers giving rise to the Tag-Along Right at
least fifteen (15) days prior to the date on which such Carlyle
Shareholder(s) expect to consummate such Transfer (the “Sale Notice”), which
notice shall specify the number of shares of Common Stock which the Third Party
Purchaser intends to purchase in such Transfer.  The Tag-Along Right may be
exercised by Optionee by delivery of a written notice to the Carlyle
Shareholders (the “Tag-Along Notice”) within ten (10) days following receipt of
the Sale Notice from such Carlyle Shareholder(s).  The Tag-Along Notice shall
state the number of Restricted Shares and Vested Options that Optionee propose
to include in such Transfer to the proposed Third Party Purchaser (not to exceed
the number as determined above).  In the event that the proposed Third Party
Purchaser does not purchase

 

A-11

--------------------------------------------------------------------------------


 

the specified number of Restricted Shares and Vested Options from Optionee on
the same terms and conditions as specified in the Sale Notice, then the Carlyle
Shareholder(s) shall not be permitted to sell any shares of Common Stock to the
proposed Third Party Purchaser unless the Carlyle Shareholder(s) purchase from
Optionee such specified number of Restricted Shares and Vested Options on the
same terms and conditions as specified in such Sale Notice.

 

(c)                                  At the closing of the Transfer to any Third
Party Purchaser pursuant to this Section 1, the Third Party Purchaser shall
remit to Optionee the consideration for the total sales price of the Common
Stock and/or Vested Options held by Optionee sold pursuant hereto minus the
aggregate exercise price of any Vested Options being Transferred by Optionee to
the Third Party Purchaser, against delivery by Optionee of certificates for such
Common Stock, duly endorsed for Transfer or with duly executed stock powers, and
an instrument evidencing the transfer or the cancellation of the Vested Options
subject to the Tag-Along Right reasonably requested by the Company, and the
compliance by Optionee with any other conditions to closing generally applicable
to the Carlyle Shareholder(s) and all other holders of Common Stock selling
shares in such transaction.   To the extent required by the terms and conditions
generally applicable to the Carlyle Shareholder(s) and all other holders of
Common Stock selling shares in such transaction, any portion of the
consideration payable to Optionee may be escrowed or otherwise held back.

 

(d)                                 The terms of Section 4 of the Stockholders
Agreement shall apply to any transaction or series of related transactions that
give rise to a Tag-Along Right and shall be incorporated by reference herein.

 

(e)                                  Notwithstanding the forgoing in no event
shall the Third Party Terms provide that (i) any shareholder (including any
Management Shareholder and any Carlyle Shareholder) will be liable for the
breach of any representation and warranty made by any other shareholder with
respect to the title to the securities being sold by such other shareholder or
any other representations and warranties to the extent they relate solely to any
other shareholder and not the Company or its subsidiaries (e.g. due
authorization, enforceability, no conflicts), the liability for which shall be
several and not joint or (ii) any shareholder shall have any liability in excess
of the aggregate consideration received by such shareholder in the transaction
or series of related transactions giving rise to the Bring-Along Right.

 

2.                                       Piggyback Registration Rights.

 

(a)                                  The Company will promptly notify Optionee
in writing (a “Registration Notice”) in the event that the Company proposes to
effect a registration of shares of Common Stock with the Securities and Exchange
Commission (a “Proposed Registration”) in a proposed public offering registered
pursuant to the Securities Act of 1933 in which any Carlyle Shareholder is
selling any shares of Common Stock (a “Public Offering”).  If, within 15 days of
the receipt by Optionee of the Registration Notice (the “Registration
Deadline”), the Company receives a written request from Optionee (a
“Registration Request”) to register Registrable Shares (as defined below) held
by Optionee (which request shall be irrevocable unless otherwise mutually agreed
to in writing by Optionee and the Company), the Registrable Shares subject to
the Registration Request shall, subject to subsection (b) of this Section 2, be
included in the Proposed Registration and sold as part of such offering as
provided in this Section 2.  Any Registrable Shares included in such Public
Offering in accordance with this Section 2 shall not be subject to Section 1 of
the Stockholders Agreement and, upon consummation of the Public Offering shall
no longer be Restricted Shares subject to the Stockholders Agreement or this
Letter Agreement.  For purposes hereof, “Registrable Shares” shall mean
Restricted Shares of Common Stock held by Optionee or a transferee (including,
shares of Common Stock issuable upon the exercise of any Vested Options) other
than Restricted Shares that (i) were sold to Optionee or Optionee’s transferee
pursuant to an effective registration statement under the Securities Act,
(ii) were sold in a transaction exempt from the

 

A-12

--------------------------------------------------------------------------------


 

registration and prospectus delivery requirements of the Securities Act under
Section 4(l) thereof (including transactions under Rule 144, or a successor
thereto, promulgated under the Securities Act) so that all transfer restrictions
and restrictive legends with respect thereto, if any, are removed upon the
consummation of such sale, or (iii) after termination of Optionee’s employment
with the Company, that can be sold within ninety (90) days in the manner
described in clause (ii) above.

 

(b)                                 The maximum number of Registrable Shares
which will be registered pursuant to a timely Registration Request will be the
product of the Registration Fraction (as defined below) and the number of
Restricted Shares (including any Restricted Shares issuable in respect of all
Vested Options held by Optionee whether or not exercised and including any
options that vest as a result of the consummation of the Public Offering) held
by Optionee plus the number of Registrable Shares which were excluded in prior
underwritings pursuant to the first proviso hereafter (and not thereafter sold
in a subsequent offering as a result of this catch-up provision); provided,
however, in the event that the lead underwriter with respect to such Proposed
Registration determines in good faith that the inclusion of such Registrable
Shares by Optionee in the Public Offering will adversely effect the success of
such Public Offering, the Company may by written notice to Optionee exclude from
such Proposed Registrations some or all of the Registrable Shares and further
provided that if such adverse effect is based only on the number of securities
being offered by all participants in the offering (and not the previous
proviso), the reduction of Optionee’s Registrable Shares to be registered shall
be proportional to the reduction on the Registrable Shares of the Carlyle
Shareholders being reduced.  For purposes hereof, the “Registration Fraction”
with respect to a Public Offering is a fraction, the numerator of which is the
number of shares of Common Stock owned by the Carlyle Shareholders which are
registered in such Public Offering, and the denominator of which is the number
of shares of Common Stock owned by the Carlyle Shareholders.  Accordingly, if no
shares of Common Stock owned by the Carlyle Shareholders are included in the
Proposed Registration or the Public Offering, the Company will not be required
to include any of Optionee’s shares in the Proposed Registration or the Public
Offering.

 

(c)                                  Upon delivering a Registration Request,
Optionee will, if requested by the Company, execute and deliver a custody
agreement and power of attorney in form and substance reasonably satisfactory to
the Company with respect to the Registrable Shares to be registered pursuant to
this Section 2.

 

(d)                                 Notwithstanding, the foregoing, Optionee
will not be entitled to include any Registrable Shares in any Proposed
Registration, unless Optionee agrees to enter into an underwriters agreement and
lock-up requested by the lead underwriter(s) in connection with such Proposed
Registration.

 

(e)                                  In the event that the Company enters into
any agreement with the Carlyle Shareholder(s) pursuant to which the Company and
the Carlyle Shareholder(s) agree to indemnify each other with respect any
information included in the registration statement with respect to any Public
Offering, the Company shall offer to enter into an agreement with Optionee that
provides indemnification to and from him or her to the same extent as the
Carlyle Shareholder(s). The Company represents and warrants that it has not
entered into any such agreement as of the date hereof.  In no event shall
Optionee be required to pay any expenses in connection with any Public Offering
in which he or she participates except to the extent the Carlyle
Shareholder(s) participating in such Public Offering are required to pay such
expenses and in no event shall Optionee be required to bear more than his or her
pro rata share of such expenses (based upon the number of shares sold in such
Public Offering).

 

(f)                                    This Section 2 and Section 5 of the
Stockholders Agreement shall terminate at such time as Optionee ceases to have
any Registrable Shares or unexercised options to acquire Common Stock that could
become Registrable Shares upon exercise thereof.  Section 5 of the Stockholders

 

A-13

--------------------------------------------------------------------------------


 

Agreement shall also terminate with respect to any Public Offering that is
consummated more than 90 days after the Termination of Employment.

 

3.                                       Determination of Fair Market Value.

 

(a)                                  If Optionee disagrees with the
determination of Fair Market Value by the Board of Directors with respect to
Optionee’s Restricted Shares or Vested Options for the purposes of Section 2 of
the Stockholders Agreement, then Optionee shall, within ten (10) business days
of receiving notice of such determination, provide written notice thereof to the
Company.  In the event any such notice of disagreement is timely provided,
Optionee and the Board of Directors shall negotiate in good faith for a period
of fifteen (15) business days (or such longer period as Optionee may mutually
agree) to resolve any disagreements with respect to the determination.  If
Optionee and the Board of Directors are unable to resolve such disagreements
during such period, then the determination of Fair Market Value shall be made by
a nationally recognized investment bank or other appraiser (the “Appraiser”)
reasonably acceptable to both Optionee and the Company.

 

(b)                                 In determining the Fair Market Value (i) the
Appraiser will give due regard to the then consolidated assets, liabilities,
contingencies, earnings and prospects of the Company and its subsidiaries and
any other factors deemed relevant by such Appraiser, using accepted valuation
practices, (ii) such Appraiser will assume that all securities convertible into
or exchangeable or exercisable for Common Stock or other equity securities of
the Company (other than those the Appraiser determines in good faith are likely
never to be converted because of their exercise or conversion price) have been
converted, exchanged or exercised immediately prior to the valuation date and
(iii) no minority discount or discount for lack of marketability shall be
applied to the value of any Common Stock.

 

(c)                                  The Company shall, and shall cause its
Affiliates to, (x) cooperate with the Appraiser in connection with such
appraisal and (y) provide the Appraiser and its representatives with access to
all of the Company’s records, financial data and employees and representatives
in order to enable the Appraiser to make its determination.  The fees and
expenses of such Appraiser shall be paid one-half by Optionee and one-half by
the Company.  The determination of such Appraiser shall be final, conclusive and
binding on Optionee and the Company and, for the avoidance of doubt, the
provisions of Section 11(i) of Optionee’s employment agreement, dated as of the
date hereof, shall not apply to such determination.

 

4.                                       Amendments.  The Company shall not,
without Optionee’s prior written consent, amend the Stockholders Agreement
(other than the joinder of other Management Stockholders as parties thereto)
unless (i) such amendment does not materially and adversely affect Optionee’s
rights thereunder and hereunder, or (ii) Optionee consents to such amendment in
writing, such consent not to be unreasonably withheld.

 

5.                                       Incorporation by Reference. 
Subsections (c), (d), (f), (g), (h), (k) and (m) of Section 7 of the
Stockholders Agreement are incorporated by reference herein.

 

6.                                       Miscellaneous.  This Appendix B shall
be governed by, and construed and interpreted in accordance with, the laws of
the State of Delaware applicable to contracts executed in and to be performed in
that State.  Optionee may not assign the terms under this Appendix B or any of
his or her rights hereunder without the prior written consent of the Company.

 

A-14

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Form of Release

 

This Agreement and Release (“Agreement”) is made by and among Alphabet Holding
Company, Inc., a Delaware corporation (“Parent”), Parent’s wholly-owned
subsidiary, NBTY, Inc., a Delaware corporation (together with any successor
thereto, the “Company”), and Katia Facchetti (the “Employee”) (collectively,
referred to as the “Parties” or individually referred to as a “Party”). 
Capitalized terms used but not defined in this Agreement shall have the meanings
set forth in the Employment Agreement (as defined below).

 

WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of                           , 2012 (the “Employment
Agreement”); and

 

WHEREAS, in connection with Employee’s termination of employment with the
Company or a subsidiary or affiliate of the Company effective                 ,
20    , the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Employee may have
against the Company, Parent, and any of the Releasees as defined below,
including, but not limited to, any and all claims arising out of or in any way
related to Employee’s employment with or separation from the Company or its
subsidiaries or affiliates.

 

NOW, THEREFORE, in consideration of the Severance Payments described in Section
4 of the Employment Agreement, which, pursuant to the Employment Agreement, are
conditioned on Employee’s execution and non-revocation of this Agreement, and in
consideration of the mutual promises made herein, the Company and Employee
hereby agree as follows:

 

1.                                       Severance Payments; Salary and
Benefits.  The Company agrees to provide Employee with the severance payments
and benefits described in Section 4(b) of the Employment Agreement, payable at
the times set forth in, and subject to the terms and conditions of, the
Employment Agreement. In addition, to the extent not already paid, and subject
to the terms and conditions of the Employment Agreement, the Company shall pay
or provide to Employee all other payments or benefits described in Section 3(c)
of the Employment Agreement, subject to and in accordance with the terms
thereof.

 

2.                                       Release of Claims.  Employee agrees
that the foregoing consideration represents settlement in full of all
outstanding obligations owed to Employee by the Company, Parent, any of their
direct or indirect subsidiaries and affiliates (including, without limitation,
TC Group, L.L.C. and its affiliated entities), and, in their capacities related
to the foregoing, any of their current and former officers, directors, equity
holders, managers, employees, agents, investors, attorneys, shareholders,
administrators, affiliates, benefit plans, plan administrators, insurers,
trustees, divisions, and subsidiaries and predecessor and successor corporations
and assigns (collectively, the “Releasees”).  Employee, on her own behalf and on
behalf of any of Employee’s affiliated companies or entities and any of their
respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee may possess
against any of the Releasees

 

B-1

--------------------------------------------------------------------------------


 

arising from any omissions, acts, facts, or damages that have occurred up until
and including the Effective Date of this Agreement (as defined in Section 7
below), including, without limitation:

 

(a)                                  any and all claims relating to or arising
from Employee’s employment or service relationship with the Company or any of
its direct or indirect subsidiaries or affiliates and the termination of that
relationship;

 

(b)                                 any and all claims relating to, or arising
from, Employee’s right to purchase, or actual purchase of any shares of stock or
other equity interests of the Company or any of its affiliates, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

(c)                                  any and all claims for wrongful discharge
of employment; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; fraud;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; conversion; and disability
benefits;

 

(d)                                 any and all claims for violation of any
federal, state, or municipal statute, including, but not limited to, Title VII
of the Civil Rights Act of 1964; the Civil Rights Act of 1991; the
Rehabilitation Act of 1973; the Americans with Disabilities Act of 1990; the
Equal Pay Act; the Fair Labor Standards Act; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act;
the Sarbanes-Oxley Act of 2002; the New York City Human Rights Law;

 

(e)                                  any and all claims for violation of the
federal or any state constitution;

 

(f)                                    any and all claims arising out of any
other laws and regulations relating to employment or employment discrimination;

 

(g)                                 any claim for any loss, cost, damage, or
expense arising out of any dispute over the non-withholding or other tax
treatment of any of the proceeds received by Employee as a result of this
Agreement; and

 

(h)                                 any and all claims for attorneys’ fees and
costs.

 

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with

 

B-2

--------------------------------------------------------------------------------


 

the understanding that Employee’s release of claims herein bars Employee from
recovering such monetary relief from the Company or any Releasee), claims for
unemployment compensation or any state disability insurance benefits pursuant to
the terms of applicable state law, claims to continued participation in certain
of the Company’s group benefit plans pursuant to the terms and conditions of
COBRA, claims to any benefit entitlements vested as the date of separation of
Employee’s employment, rights with regard to any vested equity (including under
any stockholders agreement governing such equity and any side letter relating
thereto), and any rights to indemnity and coverage under the Company’s directors
and officers insurance policies.

 

3.                                       Acknowledgment of Waiver of Claims
under ADEA.  Employee understands and acknowledges that she is waiving and
releasing any rights she may have under the Age Discrimination in Employment Act
of 1967 (“ADEA”), and that this waiver and release is knowing and voluntary. 
Employee understands and agrees that this waiver and release does not apply to
any rights or claims that may arise under the ADEA after the Effective Date of
this Agreement.  Employee understands and acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Employee was already entitled.  Employee further understands and acknowledges
that she has been advised by this writing that:  (a) she should consult with an
attorney prior to executing this Agreement; (b) she has at least 21 days within
which to consider this Agreement; (c) she has 7 days following her execution of
this Agreement to revoke this Agreement; (d) this Agreement shall not be
effective until after the revocation period has expired; and (e) nothing in this
Agreement prevents or precludes Employee from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law.  In the event Employee signs this
Agreement and returns it to the Company in less than the 21-day period
identified above, Employee hereby acknowledges that she has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement.

 

4.                                       Severability.  In the event that any
provision or any portion of any provision hereof or any surviving agreement made
a part hereof becomes or is declared by a court of competent jurisdiction or
arbitrator to be illegal, unenforceable, or void, this Agreement shall continue
in full force and effect without said provision or portion of provision.

 

5.                                       No Oral Modification.  This Agreement
may only be amended in a writing signed by Employee, a duly authorized officer
of the Company and a duly authorized officer of Parent.

 

6.                                       Governing Law; Dispute Resolution. 
This Agreement shall be subject to the provisions of Sections 11(a) and 11(i) of
the Employment Agreement.

 

7.                                       Effective Date.  If Employee has
attained or is over the age of 40 as of the date of Employee’s termination of
employment, then the Employee has seven days after she signs this Agreement to
revoke it and this Agreement will become effective on the eighth day after
Employee signed this Agreement, so long as it has been signed by the Parties and
has not been revoked by the Employee before that date (the “Effective Date”).

 

B-3

--------------------------------------------------------------------------------


 

8.                                       Voluntary Execution of Agreement. 
Employee understands and agrees that she executed this Agreement voluntarily,
without any duress or undue influence on the part or behalf of the Company,
Parent or any third party, with the full intent of releasing all of her claims
against the Company, Parent and any of the other Releasees.  Employee
acknowledges that:  (a) she has read this Agreement; (b) she has not relied upon
any representations or statements made by the Company or Parent that are not
specifically set forth in this Agreement; (c) she has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
her own choice or has elected not to retain legal counsel; (d) she understands
the terms and consequences of this Agreement and of the releases it contains;
and (e) she is fully aware of the legal and binding effect of this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

Dated:

 

 

COMPANY (or any successor thereto)

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Dated:

 

 

PARENT (or any successor thereto)

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Dated:

 

 

EXECUTIVE

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

Katia Facchetti

 

B-4

--------------------------------------------------------------------------------

 

Exhibit C

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made as of [            ], 2012
by and between NBTY, Inc., a Delaware corporation (the “Company”), and
                               (“Indemnitee”).

 

RECITALS:

 

WHEREAS, directors, officers, and other persons in service to corporations or
business enterprises are being increasingly subjected to expensive and
time-consuming litigation relating to, among other things, matters that
traditionally would have been brought only against the Company or business
enterprise itself;

 

WHEREAS, highly competent persons have become more reluctant to serve as
officers or in other capacities unless they are provided with adequate
protection through insurance and adequate indemnification against inordinate
risks of claims and actions against them arising out of their service to and
activities on behalf of the corporation;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining such persons is detrimental
to the best interests of the Company and its stockholders and that the Company
should act to assure such persons that there will be increased certainty of such
protection in the future;

 

WHEREAS, (i) the Amended and Restated Certificate of Incorporation of the
Company (as may be amended from time to time, the “Certificate of
Incorporation”) and the Second Amended and Restated Bylaws of the Company (as
may be amended from time to time, the “Bylaws”) require indemnification of the
officers and directors of the Company, (ii) Indemnitee may also be entitled to
indemnification pursuant to the General Corporation Law of the State of Delaware
(“DGCL”) and (iii) the Certificate of Incorporation, the Bylaws and the DGCL
expressly provide that the indemnification provisions set forth therein are not
exclusive and thereby contemplate that contracts may be entered into between the
Company and members of the Board, officers and other persons with respect to
indemnification;

 

WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation and Bylaws and any resolutions adopted pursuant thereto, and
shall not be deemed a substitute therefore, nor to diminish or abrogate any
rights of Indemnitee thereunder, and

 

WHEREAS, (i) Indemnitee does not regard the protection available under the
Certificate of Incorporation, Bylaws and insurance as adequate in the present
circumstances, (ii) Indemnitee may not be willing to serve or continue to serve
as an officer without adequate protection, (iii) the Company desires Indemnitee
to serve in such capacity, and (iv) Indemnitee is willing to serve, continue to
serve and to take on additional service for or on behalf of the Company on the
condition that he be so indemnified.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1.                                            Definitions.   (a) As used
in this Agreement:

 

“Affiliate” of any specified Person shall mean any other Person controlling,
controlled by or under common control with such specified Person.

 

C-1

--------------------------------------------------------------------------------


 

“Corporate Status” describes the Indemnitee’s past, present or future status as
a director, officer, fiduciary, trustee, employee or agent of (i) the Company or
(ii) any other corporation, limited liability company, partnership or joint
venture, trust, employee benefit plan or other enterprise at which such person
is or was serving at the request of the Company.

 

“Enterprise” shall mean the Company and any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, officer, employee, agent, fiduciary or trustee.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Expenses” shall mean all reasonable direct and indirect costs, expenses, fees
and charges (including without limitation attorneys’ fees, retainers, court
costs, transcript costs, fees and costs of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses) of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding.  Expenses also shall include, without
limitation, (i) expenses incurred in connection with any appeal resulting from,
incurred by Indemnitee in connection with, arising out of respect of or relating
to, any Proceeding, including without limitation, the premium, security for, and
other costs relating to any cost bond, supersedes bond, or other appeal bond or
its equivalent, (ii) for purposes of Section 11(d) only, expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement, by litigation or otherwise, (iii) any
federal, state, local or foreign taxes imposed on Indemnitee as a result of the
actual or deemed receipt of any payments under this Agreement, and (iv) any
interest, assessments or other charges in respect of the foregoing.

 

“Indemnity Obligations” shall mean all obligations of the Company to Indemnitee
under this Agreement, including the Company’s obligations to provide
indemnification to Indemnitee and advance Expenses to Indemnitee under this
Agreement.

 

“Independent Counsel” shall mean a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent:  (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning the Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder; provided, however, that
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

 

“Liabilities” means (i) all claims, liabilities, damages, losses, judgments
(including pre- and post-judgment interest), orders, fines, penalties and other
amounts payable in connection with, arising out of, or in respect of or relating
to any Proceeding, including, without limitation, amounts paid in settlement in
any Proceeding and all costs and expenses in complying with any judgment, order
or decree issued or entered in connection with any Proceeding or any settlement
agreement, stipulation or consent decree entered into or issued in settlement of
any Proceeding.

 

C-2

--------------------------------------------------------------------------------


 

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, trust, governmental agency or body or
any other legal entity.

 

“Proceeding” shall mean any actual, threatened, pending or completed action,
claim, suit, arbitration, alternate dispute resolution mechanism, formal or
informal hearing, inquiry or investigation, litigation, inquiry, administrative
hearing or any other actual, threatened, pending or completed judicial,
administrative or arbitration proceeding (including, without limitation, any
such proceeding under the Securities Act of 1933, as amended, or the Exchange
Act or any other federal law, state law, statute or regulation), whether brought
by or in the name or right of the Company or otherwise, and whether of a civil,
criminal, administrative or investigative nature, in each case, in which
Indemnitee was, is or will be, or is threatened to be, involved as a party,
witness or otherwise by reason of Indemnitee’s Corporate Status or by reason of
any actual or alleged action taken by Indemnitee or of any inaction on
Indemnitee’s part while acting by reason of Indemnitee’s Corporate Status, in
each case whether or not serving in such capacity at the time any liability or
expense is incurred for which indemnification, reimbursement, or advancement of
expenses can be provided under this Agreement.

 

“Sponsor Entities” means (i) Carlyle Partners V, L.P., a Delaware limited
partnership, (ii) Carlyle Partners V-A, L.P., a Delaware limited partnership,
(iii) CP V Coinvestment A, L.P., a Delaware limited partnership, (iv) CP V
Coinvestment B, L.P., a Delaware limited partnership, (v) CEP III
Participations, SARL SICAR, a Luxembourg SARL, and (vi) any other investment
fund or related management company or general partner that is an Affiliate of
the entities described in clauses (i)-(v) hereof, provided, however, that
neither the Company nor any of its subsidiaries shall be considered Sponsor
Entities hereunder.

 

(b) For the purpose hereof, references to “fines” shall include any excise tax
assessed with respect to any employee benefit plan; references to “serving at
the request of the Company” shall include any service as a director, officer,
fiduciary, trustee, employee or agent of the Company which imposes duties on, or
involves services by, such director, officer, fiduciary, trustee, employee or
agent with respect to an employee benefit plan, its participants or
beneficiaries; and a Person who acted in good faith and in a manner he
reasonably believed to be in the best interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in
manner “not opposed to the best interests of the Company” as referred to in this
Agreement.  Notwithstanding anything herein to the contrary, in no event shall
the Indemnity Obligations arising hereunder, including without limitation, with
respect to any Expenses or Liabilities, apply (or be construed so as to apply)
to any taxes, fines, interest, penalties or other amounts, in any case, payable
by Indemnitee in respect of any compensation or benefits paid or owed to the
Indemnitee in respect of Indemnitee’s services (excluding, for the avoidance of
doubt, any taxes that may arise in connection with the payment of Indemnity
Obligations hereunder, if any).

 

Section 2.                                            Indemnity in Third-Party
Proceedings.  The Company shall indemnify and hold harmless Indemnitee, to the
fullest extent permitted by applicable law, from and against all Liabilities and
Expenses suffered or incurred by Indemnitee or on Indemnitee’s behalf in
connection with any Proceeding (other than any Proceeding brought by or in the
name or right of the Company to procure a judgment in its favor), or any claim,
issue or matter therein, if Indemnitee acted in good faith and in a manner he
reasonably believed to be in, or not opposed to, the best interests of the
Company and, in the case of a criminal proceeding, had no reasonable cause to
believe that Indemnitee’s conduct was unlawful.

 

C-3

--------------------------------------------------------------------------------


 

Section 3.                                            Indemnity in Proceedings
by or in the Right of the Company.   The Company shall indemnify and hold
harmless Indemnitee, to the fullest extent permitted by applicable law, from and
against all Liabilities and Expenses suffered or incurred by Indemnitee or on
Indemnitee’s behalf in connection with any Proceeding brought by or in the name
or right of the Company to procure a judgment in its favor, or any claim, issue
or matter therein, if Indemnitee acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company.  No indemnification for Liabilities and Expenses shall be made under
this Section 3 in respect of any claim, issue or matter as to which Indemnitee
shall have been finally adjudged by a court to be liable to the Company, unless
and only to the extent that the Delaware Court of Chancery or any court in which
the Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the
case, Indemnitee is fairly and reasonably entitled to indemnification.

 

Section 4.                                            Indemnification for
Expenses of a Party Who is Wholly or Partly Successful.  Notwithstanding any
other provisions of this Agreement, and without limiting the rights of
Indemnitee under any other provision hereof, to the fullest extent permitted by
applicable law, to the extent that (i) Indemnitee is a party to (or a
participant in) any Proceeding, (ii) the Company is not permitted by applicable
law to indemnify Indemnitee with respect to any claim brought in such proceeding
if such claim is asserted successfully against Indemnitee and (iii) Indemnitee
is not wholly successful in such Proceeding but is successful, on the merits or
otherwise (including settlement thereof), as to one or more but less than all
claims, issues or matters in such Proceeding, then the Company shall indemnify
Indemnitee against all Liabilities and Expenses actually and reasonably incurred
by Indemnitee or on Indemnitee’s behalf in connection with each successfully
resolved claim, issue or matter.  For purposes of this Section and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by settlement, entry of a plea of nolo contendere or by dismissal, with or
without prejudice, shall be deemed to be a successful result as to such claim,
issue or matter.

 

Section 5.                                            Indemnification For
Expenses as a Witness.  Notwithstanding any other provision of this Agreement,
to the fullest extent permitted by applicable law and to the extent that
Indemnitee is, by reason of Indemnitee’s Corporate Status, a witness in any
Proceeding to which Indemnitee is not a party, he shall be indemnified against
all Liabilities and Expenses suffered or incurred by him or on his behalf in
connection therewith.

 

Section 6.                                            Additional
Indemnification.  Notwithstanding any limitation in Sections 2, 3, or 4, the
Company shall indemnify Indemnitee to the fullest extent permitted by applicable
law if Indemnitee is a party to or threatened to be made a party to any
Proceeding (including a Proceeding by or in the name or right of the Company to
procure a judgment in its favor) against all Liabilities and Expenses suffered
or incurred by Indemnitee in connection with such Proceeding:

 

(a)                                  to the fullest extent permitted by the
provision of the DGCL that authorizes or contemplates additional indemnification
by agreement, or the corresponding provision of any amendment to or replacement
of the DGCL, and

 

(b)                                 to the fullest extent authorized or
permitted by any amendments to or replacements of the DGCL adopted after the
date of this Agreement that increase the extent to which a corporation may
indemnify its officers and directors.

 

Section 7.                                            Advancement of Expenses. 
In accordance with the pre-existing requirement of Article Tenth of the
Certificate of Incorporation, and notwithstanding any provision of this
Agreement to the contrary, the Company shall advance, to the extent not
prohibited by law, the Expenses incurred by

 

C-4

--------------------------------------------------------------------------------


 

Indemnitee in connection with any Proceeding, and such advancement shall be made
no later than ten (10) days after the receipt by the Company of a statement or
statements requesting such advances from time to time, whether prior to or after
final disposition of any Proceeding.  Advances shall be unsecured and interest
free.  Advances shall be made without regard to Indemnitee’s ability to repay
the Expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement.  Advances shall
include any and all Expenses incurred pursuing an action to enforce this right
of advancement, including Expenses incurred preparing and forwarding statements
to the Company to support the advances claimed.  The Indemnitee shall qualify
for advances upon the execution and delivery to the Company of this Agreement,
which shall constitute an undertaking providing that the Indemnitee undertakes
to repay such advances if and to the extent that it is ultimately determined in
a decision by a court of competent jurisdiction from which no appeal can be
taken that Indemnitee is not entitled to be indemnified by the Company.

 

Section 8.                                            Procedure for Notification
and Defense of Claim.

 

(a)                                  Indemnitee shall notify the Company in
writing of any Proceeding with respect to which Indemnitee intends to seek
indemnification or advancement of Expenses hereunder as soon as reasonably
practicable following the receipt by Indemnitee of written notice thereof.  The
written notification to the Company shall include a description of the nature of
the Proceeding and the facts underlying the Proceeding.  To obtain
indemnification and/or advancement of Expenses under this Agreement, Indemnitee
shall submit to the Company a written request therefor, including therein or
therewith such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification following the final disposition of
such action, suit or proceeding.  Any delay or failure by Indemnitee to notify
the Company hereunder will not relieve the Company from any liability which it
may have to Indemnitee hereunder or otherwise than under this Agreement, and any
delay or failure in so notifying the Company shall not constitute a waiver by
Indemnitee of any rights under this Agreement.  The Secretary of the Company
shall, promptly upon receipt of such a request for indemnification or
advancement of Expenses, advise the Board in writing that Indemnitee has made
such a request.

 

(b)                                 In the event Indemnitee is entitled to
indemnification and/or advancement of Expenses with respect to any
Proceeding, Indemnitee may, at Indemnitee’s option, (i) retain counsel selected
by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld, conditioned or delayed) to represent Indemnitee with
respect to such Proceeding, at the sole expense of the Company, or (ii) have the
Company assume the defense of Indemnitee in such Proceeding, in which case the
Company shall assume the defense of such Proceeding with counsel selected by the
Company and approved by Indemnitee (which approval shall not be unreasonably
withheld, conditioned or delayed) within ten (10) days of the Company’s receipt
of written notice of Indemnitee’s election to cause the Company to do so.  If
the Company is required to assume the defense of any such Proceeding, it shall
engage legal counsel for such defense, and the Company shall be solely
responsible for all fees and expenses of such legal counsel and otherwise of
such defense.  Such legal counsel may represent both Indemnitee and the Company
(and/or any other party or parties entitled to be indemnified by the Company
with respect to such matter) unless, in the reasonable opinion of legal counsel
to Indemnitee, there is an actual or potential conflict of interest between
Indemnitee and the Company (or any other such party or parties) or there are
legal defenses available to Indemnitee that are not available to the Company (or
any such other party or parties).  Notwithstanding either party’s assumption of
responsibility for defense of a Proceeding, each party shall have the right to
engage separate counsel at its own expense.  The party having responsibility for
defense of a Proceeding shall provide the other party and its counsel with all
copies of pleadings and material correspondence relating to the Proceeding. 
Indemnitee and the

 

C-5

--------------------------------------------------------------------------------


 

Company shall reasonably cooperate in the defense of any Proceeding with respect
to which indemnification is sought hereunder, regardless of whether the Company
or Indemnitee assumes the defense thereof.  Indemnitee may not settle or
compromise any Proceeding without the prior written consent of the Company,
which consent shall not be unreasonably withheld, conditioned or delayed.  The
Company may not, without the prior written consent of Indemnitee, which consent
shall not be unreasonably withheld, conditioned or delayed, effect any
settlement of any Proceeding against Indemnitee or which potentially or actually
imposes any cost, liability, exposure or burden on Indemnitee.

 

Section 9.                                            Procedure Upon Application
for Indemnification.

 

(a)                                  Upon written request by Indemnitee for
indemnification pursuant to Section 8(a), the Company shall advance all
reasonable fees and expenses necessary to defend against a Claim pursuant to the
undertaking set forth in Section 7 hereof.  If any determination by the Company
is required by applicable law with respect to Indemnitee’s ultimate entitlement
to indemnification, such determination shall be made (i) if Indemnitee shall
request such determination be made by Independent Counsel, by Independent
Counsel, and (ii) in all other circumstances, in any manner permitted by the
DGCL, subject to Section 9(c).  Any decision that a determination is required by
law, and any such determination, shall be made within forty-five (45) days after
receipt of Indemnitee’s written request for indemnification pursuant to this
Agreement.  Indemnitee shall cooperate with the person, persons or entity making
such determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination.  Any costs or Expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.  The Company will not deny any written request
for indemnification hereunder by Indemnitee unless an adverse determination as
to Indemnitee’s entitlement to such indemnification described in this
Section 9(a) has been made.  The Company agrees to pay the reasonable fees and
expenses of the Independent Counsel referred to above and to fully indemnify
such counsel against any and all Expenses, claims, liabilities and damages
arising out of or relating to this Agreement or its engagement pursuant hereto. 
The Company shall be bound by and shall have no right to challenge a favorable
determination of Indemnitee’s entitlements.

 

(b)                                 In the event any determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 9(a) hereof, (i) the Independent Counsel shall be selected by the
Company within ten (10) days of the Submission Date (the cost of each such
counsel to be paid by the Company), (ii) the Company shall give written notice
to Indemnitee advising it of the identity of the Independent Counsel so selected
and (iii) Indemnitee may, within ten (10) days after such written notice of
selection shall have been given, deliver to the Company Indemnitee’s written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 1 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion.  Absent a timely objection, the person so selected
shall act as Independent Counsel.  If a written objection is so made by
Indemnitee, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court of competent
jurisdiction has determined that such objection is without merit.  If no
Independent Counsel shall have been selected and not objected to before the
later of (i) thirty (30) days after the later of submission by Indemnitee of a
written request for indemnification pursuant to Section 9(a) hereof (the
“Submission Date”) and (ii) ten (10) days after the

 

C-6

--------------------------------------------------------------------------------


 

final disposition of the Proceeding, each of the Company and Indemnitee shall
select a law firm or member of a law firm meeting the qualifications to serve as
Independent Counsel, and such law firms or members of law firms shall select the
Independent Counsel.  Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 11(a) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

 

(c)                                  Notwithstanding anything in this Agreement
to the contrary, no determination as to entitlement to indemnification under
this Agreement shall be required to be made prior to the final disposition of
the Proceeding; provided that, in absence of any such determination with respect
to such Proceeding, the Company shall pay Liabilities and advance Expenses with
respect to such Proceeding the Company had determined the Indemnitee to be
entitled to indemnification and advancement of Expenses with respect to such
Proceeding.

 

Section 10.                                      Presumptions and Effect of
Certain Proceedings.

 

(a)                                  In making a determination with respect to
entitlement to indemnification hereunder, the person or persons or entity making
such determination shall, to the fullest extent not prohibited by law, presume
that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 8(a) of this Agreement, and the Company shall, to the fullest extent not
prohibited by law, have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption.  Neither the failure of the Company (including by
its directors or independent legal counsel) to have made a determination prior
to the commencement of any action pursuant to this Agreement that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual determination by the Company
(including by its directors or independent legal counsel) that Indemnitee has
not met such applicable standard of conduct, shall be a defense to the action or
create a presumption that Indemnitee has not met the applicable standard of
conduct.

 

(b)                                 If the person, persons or entity empowered
or selected under Section 9 of this Agreement to determine whether Indemnitee is
entitled to indemnification shall not have made a determination within thirty
(30) days after receipt by the Company of the request therefore, the requisite
determination of entitlement to indemnification shall, to the fullest extent not
prohibited by law, be deemed to have been made and Indemnitee shall be entitled
to such indemnification, absent a prohibition of such indemnification under
applicable law; provided, however, that such 30-day period may be extended for a
reasonable time, not to exceed an additional fifteen (15) days, if (i) the
determination is to be made by Independent Counsel and Indemnitee objects to the
Company’s selection of Independent Counsel and (ii) the Independent Counsel
ultimately selected requires such additional time for the obtaining or
evaluating of documentation and/or information relating thereto.

 

(c)                                  The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

 

C-7

--------------------------------------------------------------------------------

 

(d)                                 Effect of Settlement.  To the greatest
extent permitted by law, settlement of any Proceeding without any finding of
responsibility, wrongdoing or guilt on the part of the Indemnitee with respect
to claims asserted in such Proceeding shall constitute a conclusive
determination that Indemnitee is entitled to indemnification hereunder with
respect to such Proceeding.

 

(e)                                  Reliance as Safe Harbor.  For purposes of
any determination of good faith, Indemnitee shall be deemed to have acted in
good faith if Indemnitee’s action is based on the records or books of account of
the Enterprise, including financial statements, or on information supplied to
Indemnitee by the officers, employees, boards (or committees thereof) of the
Enterprise in the course of their duties, or on the advice of legal counsel or
other advisors (including financial advisors and accountants) for the Enterprise
or on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser or other expert or
adviser selected with reasonable care by the Enterprise.  The provisions of this
Section 10(e) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.

 

(f)                                    Actions of Others.  The knowledge and/or
actions, or failure to act, of any director, officer, agent or employee of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.

 

Section 11.                                      Remedies of Indemnitee.

 

(a)                                  In the event that (i) a determination is
made pursuant to Section 9 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 7 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 9(a) of
this Agreement within forty-five (45) days after receipt by the Company of the
request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 4 or 5 or the second to last sentence of Section 9(a) of
this Agreement within ten (10) days after receipt by the Company of a written
request therefore, (v) payment of indemnification pursuant to Section 2, 3 or 6
of this Agreement is not made within ten (10) days after a determination has
been made that Indemnitee is entitled to indemnification, or (vi) in the event
that the Company or any other person takes or threatens to take any action to
declare this Agreement void or unenforceable, or institutes any litigation or
other action or Proceeding designed to deny, or to recover from, the Indemnitee
the benefits provided or intended to be provided to the Indemnitee
hereunder, Indemnitee shall be entitled to an adjudication by a court of
competent jurisdiction of Indemnitee’s entitlement to such indemnification
and/or advancement of Expenses.  Alternatively, Indemnitee, at Indemnitee’s
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association.  The Company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration.

 

(b)                                 In the event that a determination shall have
been made pursuant to Section 9(a) of this Agreement that Indemnitee is not
entitled to indemnification, any judicial proceeding or arbitration commenced
pursuant to this Section 11 shall be conducted in all respects as a de novo
trial, or arbitration, on the merits and Indemnitee shall not be prejudiced by
reason of that adverse determination.  In any judicial proceeding or arbitration
commenced pursuant to this Section 11 the Company shall have the burden of
proving Indemnitee is not entitled to indemnification or advancement of
Expenses, as the case may be.

 

C-8

--------------------------------------------------------------------------------


 

(c)                                  If a determination shall have been made
pursuant to Section 9(a) of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 11, absent
a prohibition of such indemnification under applicable law.

 

(d)                                 The Company shall, to the fullest extent not
prohibited by law, be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 11 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.  It is the intent of the Company
that the Indemnitee not be required to incur legal fees or other Expenses
associated with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement by litigation or otherwise because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to the Indemnitee hereunder.  The Company shall indemnify Indemnitee
against any and all Expenses and, if requested by Indemnitee, shall (within ten
(10) days after receipt by the Company of a written request therefore) advance,
to the extent not prohibited by law, such Expenses to Indemnitee, which are
incurred by Indemnitee in connection with any action brought by Indemnitee for
indemnification or advance of Expenses from the Company under this Agreement,
any other agreement, the Certificate of Incorporation or Bylaws of the Company
as now or hereafter in effect, or under any directors’ and officers’ liability
insurance policies maintained by the Company, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
Expenses or insurance recovery, as the case may be.

 

Section 12.                                      Non-exclusivity; Survival of
Rights; Insurance; Subrogation.

 

(a)                                  The rights of indemnification and to
receive advancement of Expenses as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Certificate of Incorporation, the Bylaws, any
agreement, a vote of stockholders or a resolution of directors, or otherwise. 
No amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in Indemnitee’s Corporate
Status prior to such amendment, alteration or repeal.  To the extent that a
change in Delaware law, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Certificate of Incorporation, the Bylaws and/or this Agreement, it is
the intent of the parties hereto that Indemnitee shall enjoy by this Agreement
the greater benefits so afforded by such change.  No right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise.  The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.

 

(b)                                 The Company hereby acknowledges that
Indemnitee may have certain rights to indemnification, advancement of Expenses
and/or insurance provided by one or more Persons with whom or which Indemnitee
may be associated (including, without limitation, any Sponsor Entity).  The
Company hereby acknowledges and agrees that (i) the Company shall be the
indemnitor of first resort with respect to any Proceeding, Expense, Liability or
matter that is the subject of the Indemnity Obligations, (ii) the Company shall
be primarily liable for all Indemnification Obligations and any indemnification
afforded to Indemnitee in respect of any Proceeding, Expense, Liability or
matter that is the subject of Indemnity Obligations, whether created by law,
organizational or constituent documents, contract (including this Agreement) or
otherwise, (iii) any obligation of any other Persons with whom or

 

C-9

--------------------------------------------------------------------------------


 

which Indemnitee may be associated (including, without limitation, any Sponsor
Entity) to indemnify Indemnitee and/or advance Expenses to Indemnitee in respect
of any proceeding shall be secondary to the obligations of the Company
hereunder, (iv) the Company shall be required to indemnify Indemnitee and
advance Expenses to Indemnitee hereunder to the fullest extent provided herein
without regard to any rights Indemnitee may have against any other Person with
whom or which Indemnitee may be associated (including, any Sponsor Entity) or
insurer of any such Person and (v) the Company irrevocably waives, relinquishes
and releases (1) any other Person with whom or which Indemnitee may be
associated (including, without limitation, any Sponsor Entity) from any claim of
contribution, subrogation, reimbursement, exoneration or indemnification, or any
other recovery of any kind in respect of amounts paid by the Company hereunder;
and (2) any right to participate in any claim or remedy of Indemnitee against
any Sponsor Entity (or former Sponsor Entity), whether or not such claim, remedy
or right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from any Sponsor Entity (or
former Sponsor Entity), directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right.  In the event any other Person with whom or which Indemnitee
may be associated (including, without limitation, any Sponsor Entity) or their
insurers advances or extinguishes any liability or loss which is the subject of
any Indemnity Obligation owed by the Company or payable under any insurance
policy provided under this Agreement, the payor shall have a right of
subrogation against the Company or its insurer or insurers for all amounts so
paid which would otherwise be payable by the Company or its insurer or insurers
under this Agreement.  In no event will payment of an Indemnity Obligation of
the Company under this Agreement by any other Person with whom or which
Indemnitee may be associated (including, without limitation, any Sponsor Entity)
or their insurers affect the obligations of the Company hereunder or shift
primary liability for any Indemnity Obligation to any other Person with whom or
which Indemnitee may be associated (including, without limitation, any Sponsor
Entity).  Any indemnification and/or insurance or advancement of Expenses
provided by any other Person with whom or which Indemnitee may be associated
(including, without limitation, any Sponsor Entity) with respect to any
liability arising as a result of Indemnitee’s Corporate Status or capacity as an
officer or director of any Person is specifically in excess over any Indemnity
Obligation of the Company or any valid and collectible insurance (including but
not limited to any malpractice insurance or professional errors and omissions
insurance) provided by the Company under this Agreement, and any obligation to
provide indemnification and/or insurance or advance Expenses of any other Person
with whom or which Indemnitee may be associated (including, without limitation,
any Sponsor Entity) shall be reduced by any amount that Indemnitee collects from
the Company as an indemnification payment or advancement of Expenses pursuant to
this Agreement.

 

(c)                                  To the extent that the Company maintains an
insurance policy or policies providing liability insurance for directors,
officers, employees, or agents of the Company or of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
which such person serves at the request of the Company, Indemnitee shall be
covered by such policy or policies in accordance with its or their terms to the
maximum extent of the coverage available for any such director, officer,
employee or agent under such policy or policies.  If, at the time of the receipt
of a notice of a claim pursuant to the terms hereof, the Company has director
and officer liability insurance in effect, the Company shall give prompt notice
of the commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies.  The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.

 

(d)                                 In the event of any payment under this
Agreement, the Company shall not be subrogated to and hereby waives any rights
to be subrogated to any rights of recovery of Indemnitee,

 

C-10

--------------------------------------------------------------------------------


 

including rights of indemnification provided to Indemnitee from any other person
or entity with whom Indemnitee may be associated (including, without limitation,
any Sponsor Entity) as well as any rights to contribution that might otherwise
exist; provided, however, that the Company shall be subrogated to the extent of
any such payment of all rights of recovery of Indemnitee under insurance
policies of the Company or any of its subsidiaries.

 

(e)                                  The indemnification and contribution
provided for in this Agreement will remain in full force and effect regardless
of any investigation made by or on behalf of Indemnitee.

 

Section 13.                                      Duration of Agreement; Not
Employment Contract.  This Agreement shall continue until and terminate upon the
latest of: (i) ten (10) years after the date that Indemnitee shall have ceased
to serve as an officer of the Company or any other Enterprise and (ii) one
(1) year after the final termination of any Proceeding then pending in respect
of which Indemnitee is granted rights of indemnification or advancement of
Expenses hereunder and of any proceeding commenced by Indemnitee pursuant to
Section 11 of this Agreement relating thereto.  This Agreement shall be binding
upon the Company and its successors and assigns and shall inure to the benefit
of Indemnitee and Indemnitee’s heirs, executors and administrators.  This
Agreement shall not be deemed an employment contract between the Company (or any
of its subsidiaries or the Enterprise) and Indemnitee.  Indemnitee specifically
acknowledges that Indemnitee’s employment with the Company (or any of its
subsidiaries or any Enterprise), if any, is at will, and the Indemnitee may be
discharged at any time for any reason, with or without cause, except as may be
otherwise provided in any written employment contract between Indemnitee and the
Company (or any of its subsidiaries or any Enterprise), other applicable formal
severance policies duly adopted by the Board.

 

Section 14.                                      Severability.  If any provision
or provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law;
(b) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

 

Section 15.                                      Enforcement.

 

(a)                                  The Company expressly confirms and agrees
that it has entered into this Agreement and assumed the obligations imposed on
it hereby in order to induce Indemnitee to serve as an officer of the Company,
and the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as an officer of the Company.

 

(b)                                 This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof;
provided, however, that this Agreement is a supplement to and in furtherance of
the Certificate of Incorporation, the Bylaws and applicable law, and shall not
be deemed a substitute therefore, nor to diminish or abrogate any rights of
Indemnitee thereunder.

 

C-11

--------------------------------------------------------------------------------


 

Section 16.                                      Modification and Waiver.  No
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by all of the parties hereto.  Except as otherwise expressly
provided herein, the rights of a party hereunder (including the right to enforce
the obligations hereunder of the other parties) may be waived only with the
written consent of such party, and no waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
of this Agreement nor shall any waiver constitute a continuing waiver.

 

Section 17.                                      Notices.   All notices,
requests, demands and other communications under this Agreement shall be in
writing and shall be deemed to have been duly given if (a) delivered by hand and
receipted for by the party to whom said notice or other communication shall have
been directed, (b) mailed by certified or registered mail with postage prepaid,
on the third business day after the date on which it is so mailed, (c) mailed by
reputable overnight courier and receipted for by the party to whom said notice
or other communication shall have been directed or (d) sent by facsimile
transmission, with receipt of oral confirmation that such transmission has been
received:

 

(a)                                  If to Indemnitee, at the address indicated
on the signature page of this Agreement, or such other address as Indemnitee
shall provide to the Company.

 

(b)                                 If to the Company to

 

2100 Smithtown Avenue

Ronkonkoma, NY 11779
Attention:  Irene B. Fisher
Fax Number: 631-218-7341

 

or to any other address as may have been furnished to Indemnitee by the Company.

 

Section 18.                                      Contribution.  To the fullest
extent permissible under applicable law, if the indemnification provided for in
this Agreement is unavailable to Indemnitee for any reason whatsoever, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amount
incurred by Indemnitee, whether for judgments, fines, penalties, excise taxes,
amounts paid or to be paid in settlement and/or for Expenses, in connection with
any claim relating to an indemnifiable event under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and/or transaction(s) giving
cause to such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

 

Section 19.                                      Applicable Law and Consent to
Jurisdiction.  This Agreement and the legal relations among the parties shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without regard to its conflict of laws rules. The Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Chancery Court of the State of Delaware (the “Delaware Chancery
Court”), and not in any other state or federal court in the United States of
America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Delaware Chancery Court for purposes of any action
or proceeding arising out of or in connection with this Agreement, (iii) waive
any objection to the laying of venue of any such action or proceeding in the
Delaware Chancery Court, and (iv) waive, and agree not to plead or to make, any
claim that any such

 

C-12

--------------------------------------------------------------------------------


 

action or proceeding brought in the Delaware Chancery Court has been brought in
an improper or inconvenient forum.

 

Section 20.                                      Counterparts.  This Agreement
may be executed in one or more counterparts, each of which shall for all
purposes be deemed to be an original but all of which together shall constitute
one and the same Agreement.  Only one such counterpart signed by the party
against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.

 

Section 21.                                      Third-Party Beneficiaries.  The
Sponsor Entities are intended third-party beneficiaries of this Agreement.

 

Section 22.                                      Miscellaneous.    Use of the
masculine pronoun shall be deemed to include usage of the feminine pronoun where
appropriate.  The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

 

C-13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

NBTY, INC.

 

INDEMNITEE

 

 

 

 

 

 

By:

 

 

 

Name:

 

Name:

 

Office:

 

Address:

 

 

 

 

 

 

 

 

 

 

C-14

--------------------------------------------------------------------------------

 

Exhibit D

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made as of
[                    ], 2012 by and between Alphabet Holding Company, Inc., a
Delaware corporation (the “Company”), and
                                           (“Indemnitee”).

 

RECITALS:

 

WHEREAS, directors, officers, and other persons in service to corporations or
business enterprises are being increasingly subjected to expensive and
time-consuming litigation relating to, among other things, matters that
traditionally would have been brought only against the Company or business
enterprise itself;

 

WHEREAS, highly competent persons have become more reluctant to serve as
officers or in other capacities unless they are provided with adequate
protection through insurance and adequate indemnification against inordinate
risks of claims and actions against them arising out of their service to and
activities on behalf of the corporation;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining such persons is detrimental
to the best interests of the Company and its stockholders and that the Company
should act to assure such persons that there will be increased certainty of such
protection in the future;

 

WHEREAS, (i) the Second Amended and Restated Certificate of Incorporation of the
Company (as may be amended from time to time, the “Certificate of
Incorporation”) and the Amended and Restated Bylaws of the Company (as may be
amended from time to time, the “Bylaws”) require indemnification of the officers
and directors of the Company, (ii) Indemnitee may also be entitled to
indemnification pursuant to the General Corporation Law of the State of Delaware
(“DGCL”) and (iii) the Certificate of Incorporation, the Bylaws and the DGCL
expressly provide that the indemnification provisions set forth therein are not
exclusive and thereby contemplate that contracts may be entered into between the
Company and members of the Board, officers and other persons with respect to
indemnification;

 

WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation and Bylaws and any resolutions adopted pursuant thereto, and
shall not be deemed a substitute therefore, nor to diminish or abrogate any
rights of Indemnitee thereunder, and

 

WHEREAS, (i) Indemnitee does not regard the protection available under the
Certificate of Incorporation, Bylaws and insurance as adequate in the present
circumstances, (ii) Indemnitee may not be willing to serve or continue to serve
as an officer without adequate protection, (iii) the Company desires Indemnitee
to serve in such capacity, and (iv) Indemnitee is willing to serve, continue to
serve and to take on additional service for or on behalf of the Company on the
condition that he be so indemnified.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1.                                            Definitions.   (a) As used
in this Agreement:

 

D-1

--------------------------------------------------------------------------------


 

“Affiliate” of any specified Person shall mean any other Person controlling,
controlled by or under common control with such specified Person.

 

“Corporate Status” describes the Indemnitee’s past, present or future status as
a director, officer, fiduciary, trustee, employee or agent of (i) the Company or
(ii) any other corporation, limited liability company, partnership or joint
venture, trust, employee benefit plan or other enterprise at which such person
is or was serving at the request of the Company.

 

“Enterprise” shall mean the Company and any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, officer, employee, agent, fiduciary or trustee.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Expenses” shall mean all reasonable direct and indirect costs, expenses, fees
and charges (including without limitation attorneys’ fees, retainers, court
costs, transcript costs, fees and costs of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses) of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding.  Expenses also shall include, without
limitation, (i) expenses incurred in connection with any appeal resulting from,
incurred by Indemnitee in connection with, arising out of respect of or relating
to, any Proceeding, including without limitation, the premium, security for, and
other costs relating to any cost bond, supersedes bond, or other appeal bond or
its equivalent, (ii) for purposes of Section 11(d) only, expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement, by litigation or otherwise, (iii) any
federal, state, local or foreign taxes imposed on Indemnitee as a result of the
actual or deemed receipt of any payments under this Agreement, and (iv) any
interest, assessments or other charges in respect of the foregoing.

 

“Indemnity Obligations” shall mean all obligations of the Company to Indemnitee
under this Agreement, including the Company’s obligations to provide
indemnification to Indemnitee and advance Expenses to Indemnitee under this
Agreement.

 

“Independent Counsel” shall mean a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent:  (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning the Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder; provided, however, that
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

 

“Liabilities” means (i) all claims, liabilities, damages, losses, judgments
(including pre- and post-judgment interest), orders, fines, penalties and other
amounts payable in connection with, arising out of, or in respect of or relating
to any Proceeding, including, without limitation, amounts paid in settlement in
any Proceeding and all costs and expenses in complying with any judgment, order

 

D-2

--------------------------------------------------------------------------------


 

or decree issued or entered in connection with any Proceeding or any settlement
agreement, stipulation or consent decree entered into or issued in settlement of
any Proceeding.

 

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, trust, governmental agency or body or
any other legal entity.

 

“Proceeding” shall mean any actual, threatened, pending or completed action,
claim, suit, arbitration, alternate dispute resolution mechanism, formal or
informal hearing, inquiry or investigation, litigation, inquiry, administrative
hearing or any other actual, threatened, pending or completed judicial,
administrative or arbitration proceeding (including, without limitation, any
such proceeding under the Securities Act of 1933, as amended, or the Exchange
Act or any other federal law, state law, statute or regulation), whether brought
by or in the name or right of the Company or otherwise, and whether of a civil,
criminal, administrative or investigative nature, in each case, in which
Indemnitee was, is or will be, or is threatened to be, involved as a party,
witness or otherwise by reason of Indemnitee’s Corporate Status or by reason of
any actual or alleged action taken by Indemnitee or of any inaction on
Indemnitee’s part while acting by reason of Indemnitee’s Corporate Status, in
each case whether or not serving in such capacity at the time any liability or
expense is incurred for which indemnification, reimbursement, or advancement of
expenses can be provided under this Agreement.

 

“Sponsor Entities” means (i) Carlyle Partners V, L.P., a Delaware limited
partnership, (ii) Carlyle Partners V-A, L.P., a Delaware limited partnership,
(iii) CP V Coinvestment A, L.P., a Delaware limited partnership, (iv) CP V
Coinvestment B, L.P., a Delaware limited partnership, (v) CEP III
Participations, SARL SICAR, a Luxembourg SARL, and (vi) any other investment
fund or related management company or general partner that is an Affiliate of
the entities described in clauses (i)-(v) hereof, provided, however, that
neither the Company nor any of its subsidiaries shall be considered Sponsor
Entities hereunder.

 

(b) For the purpose hereof, references to “fines” shall include any excise tax
assessed with respect to any employee benefit plan; references to “serving at
the request of the Company” shall include any service as a director, officer,
fiduciary, trustee, employee or agent of the Company which imposes duties on, or
involves services by, such director, officer, fiduciary, trustee, employee or
agent with respect to an employee benefit plan, its participants or
beneficiaries; and a Person who acted in good faith and in a manner he
reasonably believed to be in the best interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in
manner “not opposed to the best interests of the Company” as referred to in this
Agreement.  Notwithstanding anything herein to the contrary, in no event shall
the Indemnity Obligations arising hereunder, including without limitation, with
respect to any Expenses or Liabilities, apply (or be construed so as to apply)
to any taxes, fines, interest, penalties or other amounts, in any case, payable
by Indemnitee in respect of any compensation or benefits paid or owed to the
Indemnitee in respect of Indemnitee’s services (excluding, for the avoidance of
doubt, any taxes that may arise in connection with the payment of Indemnity
Obligations hereunder, if any).

 

Section 2.                                            Indemnity in Third-Party
Proceedings.  The Company shall indemnify and hold harmless Indemnitee, to the
fullest extent permitted by applicable law, from and against all Liabilities and
Expenses suffered or incurred by Indemnitee or on Indemnitee’s behalf in
connection with any Proceeding (other than any Proceeding brought by or in the
name or right of the Company to procure a judgment in its favor), or any claim,
issue or matter therein, if Indemnitee acted in good faith and in a manner he
reasonably believed to be in, or not opposed to, the best interests of the
Company and, in the

 

D-3

--------------------------------------------------------------------------------


 

case of a criminal proceeding, had no reasonable cause to believe that
Indemnitee’s conduct was unlawful.

 

Section 3.                                            Indemnity in Proceedings
by or in the Right of the Company.   The Company shall indemnify and hold
harmless Indemnitee, to the fullest extent permitted by applicable law, from and
against all Liabilities and Expenses suffered or incurred by Indemnitee or on
Indemnitee’s behalf in connection with any Proceeding brought by or in the name
or right of the Company to procure a judgment in its favor, or any claim, issue
or matter therein, if Indemnitee acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company.  No indemnification for Liabilities and Expenses shall be made under
this Section 3 in respect of any claim, issue or matter as to which Indemnitee
shall have been finally adjudged by a court to be liable to the Company, unless
and only to the extent that the Delaware Court of Chancery or any court in which
the Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the
case, Indemnitee is fairly and reasonably entitled to indemnification.

 

Section 4.                                            Indemnification for
Expenses of a Party Who is Wholly or Partly Successful.  Notwithstanding any
other provisions of this Agreement, and without limiting the rights of
Indemnitee under any other provision hereof, to the fullest extent permitted by
applicable law, to the extent that (i) Indemnitee is a party to (or a
participant in) any Proceeding, (ii) the Company is not permitted by applicable
law to indemnify Indemnitee with respect to any claim brought in such proceeding
if such claim is asserted successfully against Indemnitee and (iii) Indemnitee
is not wholly successful in such Proceeding but is successful, on the merits or
otherwise (including settlement thereof), as to one or more but less than all
claims, issues or matters in such Proceeding, then the Company shall indemnify
Indemnitee against all Liabilities and Expenses actually and reasonably incurred
by Indemnitee or on Indemnitee’s behalf in connection with each successfully
resolved claim, issue or matter.  For purposes of this Section and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by settlement, entry of a plea of nolo contendere or by dismissal, with or
without prejudice, shall be deemed to be a successful result as to such claim,
issue or matter.

 

Section 5.                                            Indemnification For
Expenses as a Witness.  Notwithstanding any other provision of this Agreement,
to the fullest extent permitted by applicable law and to the extent that
Indemnitee is, by reason of Indemnitee’s Corporate Status, a witness in any
Proceeding to which Indemnitee is not a party, he shall be indemnified against
all Liabilities and Expenses suffered or incurred by him or on his behalf in
connection therewith.

 

Section 6.                                            Additional
Indemnification.  Notwithstanding any limitation in Sections 2, 3, or 4, the
Company shall indemnify Indemnitee to the fullest extent permitted by applicable
law if Indemnitee is a party to or threatened to be made a party to any
Proceeding (including a Proceeding by or in the name or right of the Company to
procure a judgment in its favor) against all Liabilities and Expenses suffered
or incurred by Indemnitee in connection with such Proceeding:

 

(a)                                  to the fullest extent permitted by the
provision of the DGCL that authorizes or contemplates additional indemnification
by agreement, or the corresponding provision of any amendment to or replacement
of the DGCL, and

 

(b)                                 to the fullest extent authorized or
permitted by any amendments to or replacements of the DGCL adopted after the
date of this Agreement that increase the extent to which a corporation may
indemnify its officers and directors.

 

D-4

--------------------------------------------------------------------------------


 

Section 7.                                            Advancement of Expenses. 
In accordance with the pre-existing requirement of Article Tenth of the
Certificate of Incorporation, and notwithstanding any provision of this
Agreement to the contrary, the Company shall advance, to the extent not
prohibited by law, the Expenses incurred by Indemnitee in connection with any
Proceeding, and such advancement shall be made no later than ten (10) days after
the receipt by the Company of a statement or statements requesting such advances
from time to time, whether prior to or after final disposition of any
Proceeding.  Advances shall be unsecured and interest free.  Advances shall be
made without regard to Indemnitee’s ability to repay the Expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement.  Advances shall include any and all Expenses
incurred pursuing an action to enforce this right of advancement, including
Expenses incurred preparing and forwarding statements to the Company to support
the advances claimed.  The Indemnitee shall qualify for advances upon the
execution and delivery to the Company of this Agreement, which shall constitute
an undertaking providing that the Indemnitee undertakes to repay such advances
if and to the extent that it is ultimately determined in a decision by a court
of competent jurisdiction from which no appeal can be taken that Indemnitee is
not entitled to be indemnified by the Company.

 

Section 8.                                            Procedure for Notification
and Defense of Claim.

 

(a)                                  Indemnitee shall notify the Company in
writing of any Proceeding with respect to which Indemnitee intends to seek
indemnification or advancement of Expenses hereunder as soon as reasonably
practicable following the receipt by Indemnitee of written notice thereof.  The
written notification to the Company shall include a description of the nature of
the Proceeding and the facts underlying the Proceeding.  To obtain
indemnification and/or advancement of Expenses under this Agreement, Indemnitee
shall submit to the Company a written request therefor, including therein or
therewith such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification following the final disposition of
such action, suit or proceeding.  Any delay or failure by Indemnitee to notify
the Company hereunder will not relieve the Company from any liability which it
may have to Indemnitee hereunder or otherwise than under this Agreement, and any
delay or failure in so notifying the Company shall not constitute a waiver by
Indemnitee of any rights under this Agreement.  The Secretary of the Company
shall, promptly upon receipt of such a request for indemnification or
advancement of Expenses, advise the Board in writing that Indemnitee has made
such a request.

 

(b)                                 In the event Indemnitee is entitled to
indemnification and/or advancement of Expenses with respect to any
Proceeding, Indemnitee may, at Indemnitee’s option, (i) retain counsel selected
by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld, conditioned or delayed) to represent Indemnitee with
respect to such Proceeding, at the sole expense of the Company, or (ii) have the
Company assume the defense of Indemnitee in such Proceeding, in which case the
Company shall assume the defense of such Proceeding with counsel selected by the
Company and approved by Indemnitee (which approval shall not be unreasonably
withheld, conditioned or delayed) within ten (10) days of the Company’s receipt
of written notice of Indemnitee’s election to cause the Company to do so.  If
the Company is required to assume the defense of any such Proceeding, it shall
engage legal counsel for such defense, and the Company shall be solely
responsible for all fees and expenses of such legal counsel and otherwise of
such defense.  Such legal counsel may represent both Indemnitee and the Company
(and/or any other party or parties entitled to be indemnified by the Company
with respect to such matter) unless, in the reasonable opinion of legal counsel
to Indemnitee, there is an actual or potential conflict of interest between
Indemnitee and the Company (or any other such party or parties) or there are
legal defenses available to Indemnitee that are not available to the Company (or
any such other party or parties).  Notwithstanding either party’s assumption of
responsibility for

 

D-5

--------------------------------------------------------------------------------


 

defense of a Proceeding, each party shall have the right to engage separate
counsel at its own expense.  The party having responsibility for defense of a
Proceeding shall provide the other party and its counsel with all copies of
pleadings and material correspondence relating to the Proceeding.  Indemnitee
and the Company shall reasonably cooperate in the defense of any Proceeding with
respect to which indemnification is sought hereunder, regardless of whether the
Company or Indemnitee assumes the defense thereof.  Indemnitee may not settle or
compromise any Proceeding without the prior written consent of the Company,
which consent shall not be unreasonably withheld, conditioned or delayed.  The
Company may not, without the prior written consent of Indemnitee, which consent
shall not be unreasonably withheld, conditioned or delayed, effect any
settlement of any Proceeding against Indemnitee or which potentially or actually
imposes any cost, liability, exposure or burden on Indemnitee.

 

Section 9.                                            Procedure Upon Application
for Indemnification.

 

(a)                                  Upon written request by Indemnitee for
indemnification pursuant to Section 8(a), the Company shall advance all
reasonable fees and expenses necessary to defend against a Claim pursuant to the
undertaking set forth in Section 7 hereof.  If any determination by the Company
is required by applicable law with respect to Indemnitee’s ultimate entitlement
to indemnification, such determination shall be made (i) if Indemnitee shall
request such determination be made by Independent Counsel, by Independent
Counsel, and (ii) in all other circumstances, in any manner permitted by the
DGCL, subject to Section 9(c).  Any decision that a determination is required by
law, and any such determination, shall be made within forty-five (45) days after
receipt of Indemnitee’s written request for indemnification pursuant to this
Agreement.  Indemnitee shall cooperate with the person, persons or entity making
such determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination.  Any costs or Expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.  The Company will not deny any written request
for indemnification hereunder by Indemnitee unless an adverse determination as
to Indemnitee’s entitlement to such indemnification described in this
Section 9(a) has been made.  The Company agrees to pay the reasonable fees and
expenses of the Independent Counsel referred to above and to fully indemnify
such counsel against any and all Expenses, claims, liabilities and damages
arising out of or relating to this Agreement or its engagement pursuant hereto. 
The Company shall be bound by and shall have no right to challenge a favorable
determination of Indemnitee’s entitlements.

 

(b)                                 In the event any determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 9(a) hereof, (i) the Independent Counsel shall be selected by the
Company within ten (10) days of the Submission Date (the cost of each such
counsel to be paid by the Company), (ii) the Company shall give written notice
to Indemnitee advising it of the identity of the Independent Counsel so selected
and (iii) Indemnitee may, within ten (10) days after such written notice of
selection shall have been given, deliver to the Company Indemnitee’s written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 1 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion.  Absent a timely objection, the person so selected
shall act as Independent Counsel.  If a written objection is so made by
Indemnitee, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court of competent
jurisdiction has determined that such

 

D-6

--------------------------------------------------------------------------------


 

objection is without merit.  If no Independent Counsel shall have been selected
and not objected to before the later of (i) thirty (30) days after the later of
submission by Indemnitee of a written request for indemnification pursuant to
Section 9(a) hereof (the “Submission Date”) and (ii) ten (10) days after the
final disposition of the Proceeding, each of the Company and Indemnitee shall
select a law firm or member of a law firm meeting the qualifications to serve as
Independent Counsel, and such law firms or members of law firms shall select the
Independent Counsel.  Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 11(a) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

 

(c)                                  Notwithstanding anything in this Agreement
to the contrary, no determination as to entitlement to indemnification under
this Agreement shall be required to be made prior to the final disposition of
the Proceeding; provided that, in absence of any such determination with respect
to such Proceeding, the Company shall pay Liabilities and advance Expenses with
respect to such Proceeding the Company had determined the Indemnitee to be
entitled to indemnification and advancement of Expenses with respect to such
Proceeding.

 

Section 10.                                      Presumptions and Effect of
Certain Proceedings.

 

(a)                                  In making a determination with respect to
entitlement to indemnification hereunder, the person or persons or entity making
such determination shall, to the fullest extent not prohibited by law, presume
that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 8(a) of this Agreement, and the Company shall, to the fullest extent not
prohibited by law, have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption.  Neither the failure of the Company (including by
its directors or independent legal counsel) to have made a determination prior
to the commencement of any action pursuant to this Agreement that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual determination by the Company
(including by its directors or independent legal counsel) that Indemnitee has
not met such applicable standard of conduct, shall be a defense to the action or
create a presumption that Indemnitee has not met the applicable standard of
conduct.

 

(b)                                 If the person, persons or entity empowered
or selected under Section 9 of this Agreement to determine whether Indemnitee is
entitled to indemnification shall not have made a determination within thirty
(30) days after receipt by the Company of the request therefore, the requisite
determination of entitlement to indemnification shall, to the fullest extent not
prohibited by law, be deemed to have been made and Indemnitee shall be entitled
to such indemnification, absent a prohibition of such indemnification under
applicable law; provided, however, that such 30-day period may be extended for a
reasonable time, not to exceed an additional fifteen (15) days, if (i) the
determination is to be made by Independent Counsel and Indemnitee objects to the
Company’s selection of Independent Counsel and (ii) the Independent Counsel
ultimately selected requires such additional time for the obtaining or
evaluating of documentation and/or information relating thereto.

 

(c)                                  The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any

 

D-7

--------------------------------------------------------------------------------

 

criminal Proceeding, that Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful.

 

(d)                                 Effect of Settlement.  To the greatest
extent permitted by law, settlement of any Proceeding without any finding of
responsibility, wrongdoing or guilt on the part of the Indemnitee with respect
to claims asserted in such Proceeding shall constitute a conclusive
determination that Indemnitee is entitled to indemnification hereunder with
respect to such Proceeding.

 

(e)                                  Reliance as Safe Harbor.  For purposes of
any determination of good faith, Indemnitee shall be deemed to have acted in
good faith if Indemnitee’s action is based on the records or books of account of
the Enterprise, including financial statements, or on information supplied to
Indemnitee by the officers, employees, boards (or committees thereof) of the
Enterprise in the course of their duties, or on the advice of legal counsel or
other advisors (including financial advisors and accountants) for the Enterprise
or on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser or other expert or
adviser selected with reasonable care by the Enterprise.  The provisions of this
Section 10(e) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.

 

(f)                                    Actions of Others.  The knowledge and/or
actions, or failure to act, of any director, officer, agent or employee of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.

 

Section 11.                                      Remedies of Indemnitee.

 

(a)                                  In the event that (i) a determination is
made pursuant to Section 9 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 7 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 9(a) of
this Agreement within forty-five (45) days after receipt by the Company of the
request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 4 or 5 or the second to last sentence of Section 9(a) of
this Agreement within ten (10) days after receipt by the Company of a written
request therefore, (v) payment of indemnification pursuant to Section 2, 3 or 6
of this Agreement is not made within ten (10) days after a determination has
been made that Indemnitee is entitled to indemnification, or (vi) in the event
that the Company or any other person takes or threatens to take any action to
declare this Agreement void or unenforceable, or institutes any litigation or
other action or Proceeding designed to deny, or to recover from, the Indemnitee
the benefits provided or intended to be provided to the Indemnitee
hereunder, Indemnitee shall be entitled to an adjudication by a court of
competent jurisdiction of Indemnitee’s entitlement to such indemnification
and/or advancement of Expenses.  Alternatively, Indemnitee, at Indemnitee’s
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association.  The Company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration.

 

(b)                                 In the event that a determination shall have
been made pursuant to Section 9(a) of this Agreement that Indemnitee is not
entitled to indemnification, any judicial proceeding or arbitration commenced
pursuant to this Section 11 shall be conducted in all respects as a de novo
trial, or arbitration, on the merits and Indemnitee shall not be prejudiced by
reason of that adverse determination.  In any judicial proceeding or arbitration
commenced pursuant to this Section 11 the Company shall have the

 

D-8

--------------------------------------------------------------------------------


 

burden of proving Indemnitee is not entitled to indemnification or advancement
of Expenses, as the case may be.

 

(c)                                  If a determination shall have been made
pursuant to Section 9(a) of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 11, absent
a prohibition of such indemnification under applicable law.

 

(d)                                 The Company shall, to the fullest extent not
prohibited by law, be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 11 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.  It is the intent of the Company
that the Indemnitee not be required to incur legal fees or other Expenses
associated with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement by litigation or otherwise because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to the Indemnitee hereunder.  The Company shall indemnify Indemnitee
against any and all Expenses and, if requested by Indemnitee, shall (within ten
(10) days after receipt by the Company of a written request therefore) advance,
to the extent not prohibited by law, such Expenses to Indemnitee, which are
incurred by Indemnitee in connection with any action brought by Indemnitee for
indemnification or advance of Expenses from the Company under this Agreement,
any other agreement, the Certificate of Incorporation or Bylaws of the Company
as now or hereafter in effect, or under any directors’ and officers’ liability
insurance policies maintained by the Company, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
Expenses or insurance recovery, as the case may be.

 

Section 12.                                      Non-exclusivity; Survival of
Rights; Insurance; Subrogation.

 

(a)                                  The rights of indemnification and to
receive advancement of Expenses as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Certificate of Incorporation, the Bylaws, any
agreement, a vote of stockholders or a resolution of directors, or otherwise. 
No amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in Indemnitee’s Corporate
Status prior to such amendment, alteration or repeal.  To the extent that a
change in Delaware law, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Certificate of Incorporation, the Bylaws and/or this Agreement, it is
the intent of the parties hereto that Indemnitee shall enjoy by this Agreement
the greater benefits so afforded by such change.  No right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise.  The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.

 

(b)                                 The Company hereby acknowledges that
Indemnitee may have certain rights to indemnification, advancement of Expenses
and/or insurance provided by one or more Persons with whom or which Indemnitee
may be associated (including, without limitation, any Sponsor Entity).  The
Company hereby acknowledges and agrees that (i) the Company shall be the
indemnitor of first resort with respect to any Proceeding, Expense, Liability or
matter that is the subject of the Indemnity Obligations, (ii) the Company shall
be primarily liable for all Indemnification Obligations and any

 

D-9

--------------------------------------------------------------------------------


 

indemnification afforded to Indemnitee in respect of any Proceeding, Expense,
Liability or matter that is the subject of Indemnity Obligations, whether
created by law, organizational or constituent documents, contract (including
this Agreement) or otherwise, (iii) any obligation of any other Persons with
whom or which Indemnitee may be associated (including, without limitation, any
Sponsor Entity) to indemnify Indemnitee and/or advance Expenses to Indemnitee in
respect of any proceeding shall be secondary to the obligations of the Company
hereunder, (iv) the Company shall be required to indemnify Indemnitee and
advance Expenses to Indemnitee hereunder to the fullest extent provided herein
without regard to any rights Indemnitee may have against any other Person with
whom or which Indemnitee may be associated (including, any Sponsor Entity) or
insurer of any such Person and (v) the Company irrevocably waives, relinquishes
and releases (1) any other Person with whom or which Indemnitee may be
associated (including, without limitation, any Sponsor Entity) from any claim of
contribution, subrogation, reimbursement, exoneration or indemnification, or any
other recovery of any kind in respect of amounts paid by the Company hereunder;
and (2) any right to participate in any claim or remedy of Indemnitee against
any Sponsor Entity (or former Sponsor Entity), whether or not such claim, remedy
or right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from any Sponsor Entity (or
former Sponsor Entity), directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right.  In the event any other Person with whom or which Indemnitee
may be associated (including, without limitation, any Sponsor Entity) or their
insurers advances or extinguishes any liability or loss which is the subject of
any Indemnity Obligation owed by the Company or payable under any insurance
policy provided under this Agreement, the payor shall have a right of
subrogation against the Company or its insurer or insurers for all amounts so
paid which would otherwise be payable by the Company or its insurer or insurers
under this Agreement.  In no event will payment of an Indemnity Obligation of
the Company under this Agreement by any other Person with whom or which
Indemnitee may be associated (including, without limitation, any Sponsor Entity)
or their insurers affect the obligations of the Company hereunder or shift
primary liability for any Indemnity Obligation to any other Person with whom or
which Indemnitee may be associated (including, without limitation, any Sponsor
Entity).  Any indemnification and/or insurance or advancement of Expenses
provided by any other Person with whom or which Indemnitee may be associated
(including, without limitation, any Sponsor Entity) with respect to any
liability arising as a result of Indemnitee’s Corporate Status or capacity as an
officer or director of any Person is specifically in excess over any Indemnity
Obligation of the Company or any valid and collectible insurance (including but
not limited to any malpractice insurance or professional errors and omissions
insurance) provided by the Company under this Agreement, and any obligation to
provide indemnification and/or insurance or advance Expenses of any other Person
with whom or which Indemnitee may be associated (including, without limitation,
any Sponsor Entity) shall be reduced by any amount that Indemnitee collects from
the Company as an indemnification payment or advancement of Expenses pursuant to
this Agreement.

 

(c)                                  To the extent that the Company maintains an
insurance policy or policies providing liability insurance for directors,
officers, employees, or agents of the Company or of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
which such person serves at the request of the Company, Indemnitee shall be
covered by such policy or policies in accordance with its or their terms to the
maximum extent of the coverage available for any such director, officer,
employee or agent under such policy or policies.  If, at the time of the receipt
of a notice of a claim pursuant to the terms hereof, the Company has director
and officer liability insurance in effect, the Company shall give prompt notice
of the commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies.  The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.

 

D-10

--------------------------------------------------------------------------------


 

(d)                                 In the event of any payment under this
Agreement, the Company shall not be subrogated to and hereby waives any rights
to be subrogated to any rights of recovery of Indemnitee, including rights of
indemnification provided to Indemnitee from any other person or entity with whom
Indemnitee may be associated (including, without limitation, any Sponsor Entity)
as well as any rights to contribution that might otherwise exist; provided,
however, that the Company shall be subrogated to the extent of any such payment
of all rights of recovery of Indemnitee under insurance policies of the Company
or any of its subsidiaries.

 

(e)                                  The indemnification and contribution
provided for in this Agreement will remain in full force and effect regardless
of any investigation made by or on behalf of Indemnitee.

 

Section 13.                                      Duration of Agreement; Not
Employment Contract.  This Agreement shall continue until and terminate upon the
latest of: (i) ten (10) years after the date that Indemnitee shall have ceased
to serve as an officer of the Company or any other Enterprise and (ii) one
(1) year after the final termination of any Proceeding then pending in respect
of which Indemnitee is granted rights of indemnification or advancement of
Expenses hereunder and of any proceeding commenced by Indemnitee pursuant to
Section 11 of this Agreement relating thereto.  This Agreement shall be binding
upon the Company and its successors and assigns and shall inure to the benefit
of Indemnitee and Indemnitee’s heirs, executors and administrators.  This
Agreement shall not be deemed an employment contract between the Company (or any
of its subsidiaries or the Enterprise) and Indemnitee.  Indemnitee specifically
acknowledges that Indemnitee’s employment with the Company (or any of its
subsidiaries or any Enterprise), if any, is at will, and the Indemnitee may be
discharged at any time for any reason, with or without cause, except as may be
otherwise provided in any written employment contract between Indemnitee and the
Company (or any of its subsidiaries or any Enterprise), other applicable formal
severance policies duly adopted by the Board.

 

Section 14.                                      Severability.  If any provision
or provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law;
(b) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

 

Section 15.                                      Enforcement.

 

(a)                                  The Company expressly confirms and agrees
that it has entered into this Agreement and assumed the obligations imposed on
it hereby in order to induce Indemnitee to serve as an officer of the Company,
and the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as an officer of the Company.

 

(b)                                 This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof;
provided, however, that this Agreement is a supplement to and in furtherance of
the Certificate of Incorporation, the Bylaws and

 

D-11

--------------------------------------------------------------------------------


 

applicable law, and shall not be deemed a substitute therefore, nor to diminish
or abrogate any rights of Indemnitee thereunder.

 

Section 16.                                      Modification and Waiver.  No
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by all of the parties hereto.  Except as otherwise expressly
provided herein, the rights of a party hereunder (including the right to enforce
the obligations hereunder of the other parties) may be waived only with the
written consent of such party, and no waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
of this Agreement nor shall any waiver constitute a continuing waiver.

 

Section 17.                                      Notices.   All notices,
requests, demands and other communications under this Agreement shall be in
writing and shall be deemed to have been duly given if (a) delivered by hand and
receipted for by the party to whom said notice or other communication shall have
been directed, (b) mailed by certified or registered mail with postage prepaid,
on the third business day after the date on which it is so mailed, (c) mailed by
reputable overnight courier and receipted for by the party to whom said notice
or other communication shall have been directed or (d) sent by facsimile
transmission, with receipt of oral confirmation that such transmission has been
received:

 

(a)                                  If to Indemnitee, at the address indicated
on the signature page of this Agreement, or such other address as Indemnitee
shall provide to the Company.

 

(b)                                 If to the Company to

 

2100 Smithtown Avenue

Ronkonkoma, NY 11779

Attention:  Irene B. Fisher

Fax Number: 631-218-7341

 

or to any other address as may have been furnished to Indemnitee by the Company.

 

Section 18.                                      Contribution.  To the fullest
extent permissible under applicable law, if the indemnification provided for in
this Agreement is unavailable to Indemnitee for any reason whatsoever, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amount
incurred by Indemnitee, whether for judgments, fines, penalties, excise taxes,
amounts paid or to be paid in settlement and/or for Expenses, in connection with
any claim relating to an indemnifiable event under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and/or transaction(s) giving
cause to such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

 

Section 19.                                      Applicable Law and Consent to
Jurisdiction.  This Agreement and the legal relations among the parties shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without regard to its conflict of laws rules. The Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Chancery Court of the State of Delaware (the “Delaware Chancery
Court”), and not in any other state or federal court in the United States of
America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Delaware

 

D-12

--------------------------------------------------------------------------------


 

Chancery Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) waive any objection to the laying of venue
of any such action or proceeding in the Delaware Chancery Court, and (iv) waive,
and agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Chancery Court has been brought in an improper or
inconvenient forum.

 

Section 20.                                      Counterparts.  This Agreement
may be executed in one or more counterparts, each of which shall for all
purposes be deemed to be an original but all of which together shall constitute
one and the same Agreement.  Only one such counterpart signed by the party
against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.

 

Section 21.                                      Third-Party Beneficiaries.  The
Sponsor Entities are intended third-party beneficiaries of this Agreement.

 

Section 22.                                      Miscellaneous.    Use of the
masculine pronoun shall be deemed to include usage of the feminine pronoun where
appropriate.  The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

 

D-13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

ALPHABET HOLDING COMPANY, INC.

 

INDEMNITEE

 

 

 

 

 

 

By:

 

 

 

Name:

 

Name:

 

Office:

 

Address:

 

 

 

 

 

 

 

 

 

 

D-14

--------------------------------------------------------------------------------

 

EXHIBIT E

 

Relocation Policy for NBTY

 

Purpose

 

This policy is designed to facilitate the accomplishment of NBTY’s Mission by
helping prospective and current associates support the Company’s goals and
objectives most effectively by deploying their skills, talents and efforts where
the Company believes such capabilities can have the most favorable impact.

 

This policy achieves that stated purpose by providing reasonable and
market-competitive incentives to associates that will minimize or eliminate
costs they might otherwise incur as a consequence of taking on the challenge of
a new assignment in a different geographical location for their family.

 

************************************************************

 

NBTY Associate/Approved Executive Relocation Package

 

I.                                        Eligibility

 

This program will be made available to any NBTY associate relocating at the
Company’s request to a new worksite that is fifty (50) miles further from his or
her current home than the current home is to the current office. For example,
the associate now lives 5 miles from the current worksite so the new worksite
must be at least 55 miles from the associates current home.

 

It may also be offered to newly hired NBTY associates who reside more than 50
miles from their initial, NBTY work-site and are approved for such consideration
by the Company’s CEO or Sr. Vice President of Human Resources.

 

No relocation benefits will be paid to an associate reassigned to a different
work location at his or her own request, when the Company is not asking or
requiring the associate in question to transfer from his or her present work
site.

 

II.                                   Expenses Covered by the NBTY
Associate/Approved Executive Relocation Package

 

1.                           Reimbursement of expenses incurred to
professionally pack, ship and unpack furniture, household goods and other
personal property, using a service supplier authorized by NBTY’s Vice-President
of Purchasing.  Arrangements for such action must be coordinated with the
Company’s Human Resources Department and will require certification of
sufficient insurance by each service supplier involved that would cover the full
loss exposure associated with this course of action.

 

E-1

--------------------------------------------------------------------------------


 

2.                           The Company will reimburse reasonable (e.g. “coach
class”) travel and lodging expenses incurred by the associate and all members of
his/her immediate family for the following trips:

 

a.               Two (2) house hunting visits to the new location, involving no
more than a combined total of seven (7) overnights in a hotel arranged by NBTY’s
Travel Department, as well as reasonable meal expenses associated with each trip
of this nature.

 

b.              The final trip actually relocating the associate and his/her
immediate family from his/her former residence to the area near his/her new work
site assigned by the Company.

 

c.               Additional house hunting visits to the new location or any more
than seven (7) overnights during the course of all such visits will require
approval from the Company’s Vice President of Human Resources, Sr. Vice
President of Human Resources or CEO.

 

3.                           The Company will reimburse reasonable expenses
incurred by the associate for temporary lodging arranged by the NBTY relocation
vendor, as well as storage of personal property, through a period of up to sixty
(60) days, as required. The nature of expenses covered by this consideration
will parallel those approved by the Company for ordinary business travel.

 

In addition, the Company will reimburse reasonable expenses incurred by the
associate for visits “back home” every other weekend during this transition
period of temporary lodging.

 

Additional temporary lodging related expenses, such as for a duration beyond
this sixty day limit, will require approval from the Company’s Vice President of
Human Resources, Sr. Vice President of Human Resources or CEO.

 

4.               Renters

 

a.               Reimbursement of any clearly documented costs incurred by
breaking a lease, as the result of a move initiated by the Company…but only to
the extent of avoiding duplicate housing expense for that associate covering the
same time period.

 

b.              Reimbursement of any “Finders Fee” paid to a real estate broker
or rental property agent. Expenses reimbursed under this category will be capped
at $ 3,000.

 

5.               Homeowners

 

a.               Real Estate commissions paid on the sale of a home up to 4% of
its sale price.  Maximum reimbursement will be limited to $100,000.00. In
addition, as with

 

E-2

--------------------------------------------------------------------------------


 

every other item in this policy, this consideration will be subject to the
limits set forth in Paragraph V - Total Package Limitations.

 

b.              Normal, non-recurring closing costs and legal fees incurred to
sell a home in the area from which the associate is moving.

 

c.               Mortgage application fees that are required as a minimum
condition to secure a home loan.  Loan origination fees (points) will not be
reimbursed unless they are required as the minimal local standard to secure a
loan.

 

d.              Normal, non-recurring closing costs and legal fees incurred to
purchase a home in the area to which the associate is now being assigned by the
Company.

 

III.                              Exceptional Items

 

A fully taxable, lump-sum, gross payment equal to one (1) month’s base salary,
to a maximum of $ 40,000.  These funds may be used by the associate to
facilitate and expedite his family’s relocation and unlike all other aspects of
this program; payments made under this provision need not be supported by
specific receipts but will, instead, be considered a “Miscellaneous Relocation
Allowance” that will be issued within 30 days from the date when the associate
establishes a permanent domicile in his/her new location.

 

IV.                               Extraordinary Payments

 

No reimbursements under this policy may be authorized for the purpose of
covering any of the items listed below unless specifically authorized by the
Company’s CEO or Sr. Vice President of Human Resources:

 

a.                           Losses incurred in the sale of a home (e.g. lump
sums, such as “Equity Loss Reimbursement” or “Underwater Mortgage Buyout”

 

b.                          Additional monthly costs anticipated as the result
of a shift from a lower cost-of-living area to a higher cost-of-living area
(e.g. periodic “Housing Cost Differential”)

 

V.                                    Total Package Value

 

In addition to the limitations outlined for various aspects of his policy, any
package exceeding a potential gross value of $50,000 or 50% of the associate’s
annual base salary (whichever is greater) shall require approval by the
Company’s CEO or Sr. Vice President of Human Resources.

 

VI.                               Ineligible Considerations

 

a.                           No aspect of this policy may be applied to have the
Company purchase or lease property owned by a current or prospective associate.

 

E-3

--------------------------------------------------------------------------------


 

b.                          No aspect of this policy may be applied to cover
optional “points” paid in order to secure a lower mortgage interest rate.

 

c.                           No aspect of this policy may be applied to cover
items more properly considered a “Transfer of Assets”, such as “Oil in the
tank”. “Pre-paid property insurance”, “Pre-paid Real Estate taxes”, “Advanced
Escrow Accruals”, etc.

 

d.                          The Company will not take on the financial or
logistical responsibility to relocate personal items of premium value, such as
wine cellar contents, fine jewelry, coins that have a fair market value in
excess of their face value, cash, securities, etc.

 

e.                           Relocation expenses incurred for moves that do not
meet the requirement of 50 miles.

 

VII.                          Tax Considerations

 

a.                           All payments made in line with this policy will
fully conform to all laws and regulations of the appropriate jurisdictions
involved, as determined by the Tax Department and Payroll Departments of the
Company.

 

b.                          All taxable payments made in line with this policy
and approved by the designated, appropriate level of authority will be
“grossed-up” once, in order to minimize the Federal, State/Provincial and Local
tax liabilities imposed on the associate as a result of such payments.  This
gross up consideration does not apply to the exceptional items payment in III.

 

c.                           Any and all tax liability triggered by such
“gross-up” payments will be the sole and exclusive responsibility of the
associate in question.

 

VIII.                     In the event that the associate Voluntarily Quits or
is Discharged for Cause within one (1) year from his/her date of hire by NBTY,
all consideration provided by application of this policy will be repaid in full
by the associate in accordance with the language of an Agreement drawn-up by the
NBTY Legal Department, which the associate will execute as a necessary condition
for his/her original receipt of this Relocation Package consideration.

 

E-4

--------------------------------------------------------------------------------
